



Exhibit 10.7



Stanford Place II
7979 East Tufts Ave
Denver, CO 80237










PURCHASE AND SALE
AGREEMENT
dated
December 10, 2013
by and between
TIAA REALTY, LLC
SELLER
and
BEHRINGER HARVARD OPPORTUNITY OP II LP
PURCHASER






--------------------------------------------------------------------------------




TABLE OF CONTENTS


SALE OF THE PROPERTY
1

1.1.Sale of Property. Seller agrees to sell, transfer and assign to Purchaser
and Purchaser agrees to purchase, accept and assume from Seller, subject to and
in accordance with the terms and conditions of this Agreement, all of the
following (collectively, the “Property”):    1
1.2.No Representations. Except for Seller’s representations set forth in Article
XIII or in the Closing Documents (as hereinafter defined) executed by Seller,
Seller makes no express or implied representation or warranty with respect to
the Property, and to the extent permitted by law, excludes and disclaims any
statutory or other representations or warranties.    2
1.3.No Reliance. Purchaser agrees that except for Seller’s representations set
forth in Article XIII or in the Closing Documents, executed by Seller, Purchaser
is not relying on and has not relied on any statements, promises, information or
representations made or furnished by Seller or by any real estate broker, agent
or any other person representing or purporting to represent Seller but rather is
relying solely on its own expertise and on the expertise of its consultants and
on the inspections and investigations Purchaser and its consultants has or will
conduct.    2
1.4.Acceptance of Deed. Purchaser hereby acknowledges and agrees that the
acceptance of the Deed (as hereinafter defined) by Purchaser shall be deemed to
be full performance and discharge of every agreement and obligation on the part
of Seller to be performed under this Agreement except those, if any, which are
herein specifically stated to survive delivery of the Deed. No agreement or
representation or warranty made in this Agreement by Seller will survive the
Closing and the delivery of the Deed, unless expressly provided otherwise.    2
1.5.“AS IS”. EXCEPT AS SPECIFICALLY SET FORTH TO THE CONTRARY IN THIS AGREEMENT
OR IN THE CLOSING DOCUMENTS, EXECUTED BY SELLER, PURCHASER AGREES (A) TO TAKE
THE PROPERTY “AS IS, WHERE IS, WITH ALL FAULTS” AND (B) THAT NO REPRESENTATIONS
OR WARRANTIES ARE MADE OR RESPONSIBILITIES ASSUMED BY SELLER AS TO THE CONDITION
OF THE PROPERTY, AS TO THE TERMS OF ANY LEASES OR OTHER DOCUMENTS OR AS TO ANY
INCOME, EXPENSE, OPERATION OR ANY OTHER MATTER OR THING AFFECTING OR RELATING TO
THE PROPERTY, NOW OR ON THE CLOSING DATE. SUBJECT TO AND WITHOUT LIMITING
PURCHASER’S RIGHTS UNDER ARTICLE IX, PURCHASER AGREES TO ACCEPT THE PROPERTY IN
THE CONDITION EXISTING ON THE CLOSING DATE, SUBJECT TO ALL FAULTS OF

i



--------------------------------------------------------------------------------




EVERY KIND AND NATURE WHATSOEVER WHETHER LATENT OR PATENT AND WHETHER NOW OR
HEREAFTER EXISTING.    2
1.6.Seller Release from Liability. Except with respect to the Seller’s
Representations or as otherwise expressly provided in this Agreement or in the
Closing Documents, Purchaser hereby fully and forever waives, and Seller hereby
fully and forever disclaims and shall not be liable or bound in any manner by,
any and all warranties, guarantees, promises, statements, representations or
information of whatever type or kind with respect to the Property, whether
express, implied or otherwise, including warranties of fitness for a particular
purpose, tenantability, habitability or use. Purchaser agrees that:    3
1.7.Purchaser’s Waiver of Objections. Notwithstanding anything to the contrary
herein, Purchaser and Seller acknowledge that any written disclosures or
discovery made by Purchaser prior to the Closing shall constitute notice to
Purchaser of the matter disclosed or discovered, and Seller shall have no
further liability if Purchaser thereafter consummates the transaction
contemplated hereby.    4
1.8.Survival. Seller and Purchaser have agreed upon the Purchase Price relating
to the Property and other provisions of this Agreement in contemplation and
consideration of Purchaser’s agreeing to the provisions of Sections 1.2, 1.3,
1.4, 1.5, 1.6, and 1.7, which Sections shall survive the Closing indefinitely
and the delivery of the Deed and/or termination of this Agreement and shall not
be deemed merged into the Deed or other documents executed and delivered by
Purchaser or Seller, or both, at or in connection with Closing (the Deed
together with such documents, the “Closing Documents”).    4


PURCHASE PRICE
4

2.1.Purchase Price. The purchase price is FIFTY-SIX MILLION and 00/100 DOLLARS
($56,000,000.00) (the “Purchase Price”). The Purchase Price, net to Seller
without deduction, credit to Purchaser or expense to Seller, except as expressly
provided otherwise in this Agreement, will have been deposited by Purchaser with
Escrow Agent (as defined in Section 3.1, below) no later than the time of
Closing by wire transfer of immediately available federal funds. No portion of
the Purchase Price shall be allocated, nor attributable, to any items of
personal property. The Purchase Price must be received by Seller by 3:00 P.M.
(New York time) on a particular day in order for the Closing to be deemed to
have taken place as of such date.    4


DEPOSIT AND OPENING OF ESCROW
5

3.1.Deposit. Within one (1) business day following the Effective Date and as a
condition precedent to this Agreement becoming a binding agreement

ii



--------------------------------------------------------------------------------




between the parties, Purchaser will deposit FIVE HUNDRED THOUSAND and 00/100
DOLLARS ($500,000.00) (the “Initial Deposit”) with Fidelity National Title
Insurance Company, having an office at 485 Lexington Avenue, 18th Floor, New
York, New York 10017, Attention: Maribel Morales, Telephone: (212) 471-3819, Fax
(212) 481-8747, Email: maribel.morales@fnf.com (“Escrow Agent”) by wire transfer
of immediately available federal funds and will provide Escrow Agent with a
fully completed form W-9 which provides Purchaser’s tax identification number.
If Purchaser fails to deposit the Initial Deposit within the time period
provided for above, Seller may at any time prior to Escrow Agent’s receipt of
the Initial Deposit, terminate this Agreement, in which event this Agreement
shall be of no further force and effect and thereafter neither party shall have
any further rights or obligations to the other hereunder, except as otherwise
set forth in this Agreement. If Purchaser delivers to Seller a Notice of
Approval (hereinafter defined) in accordance with Section 6.4, then on or prior
to the date which is one (1) business day following expiration of the Due
Diligence Period, Purchaser shall deposit an additional ONE MILLION FIVE HUNDRED
THOUSAND and 00/100 DOLLARS ($1,500,000.00) with the Escrow Agent (the
“Additional Deposit”) by wire transfer of immediately available federal funds.
The Initial Deposit together with the Additional Deposit are herein collectively
called the “Deposit”. The Deposit shall be non-refundable at the expiration of
the Due Diligence Period, except as otherwise expressly set forth herein.    5
3.2.Interest Bearing. The Deposit shall be held in an interest-bearing escrow
account by Escrow Agent in an institution as directed by Seller and reasonably
acceptable to Purchaser. All interest and income on the Deposit will be remitted
to the party entitled to the Deposit pursuant to this Agreement.    5
3.3.Application. If Closing occurs, the Deposit will be credited against the
Purchase Price at Closing. If the Closing does not occur in accordance with the
terms hereof, the Deposit shall be delivered to the party entitled to the
Deposit, as provided in this Agreement. In all events, the Deposit shall be held
in escrow by Escrow Agent, in trust in accordance with the provisions of Article
XIV.    5


CONDITIONS TO CLOSING
5

4.1.Conditions to Purchaser’s Obligation to Purchase. Purchaser’s obligation to
purchase the Property is expressly conditioned upon each of the following:    5
4.2.Conditions to Seller’s Obligation to Sell. Seller’s obligation to sell is
expressly conditioned upon each of the following:    8
4.3.No Financing Contingency. It is expressly understood and acknowledged by
Purchaser that this Agreement and Purchaser’s

iii



--------------------------------------------------------------------------------




obligations hereunder are not contingent or conditioned upon obtaining a
commitment for or closing any financing and the failure of Purchaser to obtain
or close any financing for any reason whatsoever, shall not be a failure of
condition to Purchaser’s performance hereunder. In addition, Seller will have no
obligation to or privity with any lender to Purchaser.    9


THE CLOSING
9

5.1.Date and Manner of Closing. The closing of the transaction contemplated by
this Agreement (the “Closing”) will occur through an escrow with Escrow Agent,
no later than 3:00 P.M. (New York, New York time) on January 23, 2014 (the
“Closing Date”) or such earlier or later date as is agreed by the parties.
Notwithstanding the foregoing, Seller and Purchaser shall each have the right to
extend the Closing Date in order to obtain the Required Tenant Estoppel
Certificates until the earlier to occur of (i) five (5) business days after the
Required Tenant Estoppel Certificates have been delivered to Purchaser or (ii)
thirty (30) days after the original Closing Date, by delivering written notice
of such extension to the other party at least three (3) Business Days prior to
the original Closing Date.    9
5.2.Closing. On the day prior to the Closing Date, Purchaser and Seller shall
execute a settlement statement generated by Escrow Agent. Subject to
satisfaction of the conditions to Closing set forth in Article IV hereof, on the
Closing Date, Escrow Agent will (i) not later than 3:00 P.M. (New York, New York
time) deliver the Purchase Price to Seller in the form of a wire transfer of
immediately available funds, and (ii) release for recordation the Deed and such
other documents as may be recorded.    9
5.3.Delay in Closing; Authority to Close. If Closing does not occur on or before
the Closing Date, then unless on or before the Closing Date, Escrow Agent
receives a written notice from both Purchaser and Seller to the contrary, Escrow
Agent will deliver all monies and documents in accordance with the provisions of
this Agreement.    9


DUE DILIGENCE PERIOD
9

6.1.Review and Approval of Documents and Materials. As of the Effective Date,
Seller has made documents (i) which pertain to the Property, (ii) are located at
the Property or are in any property manager’s office and (iii) are
non-proprietary and not privileged, available at the Property for review and
copying by Purchaser at Purchaser’s sole cost and expense (the “Property
Documents”). The Property Documents include, to the extent available to Seller
and applicable to the Property, the following:    9
6.2.Reliability of Information. The Property Documents and other information
provided by Seller and/or its agents to Purchaser under the terms of this
Agreement are for informational purposes only. Subject to Seller’s
Representations (hereinafter defined), Purchaser (a) is not in any

iv



--------------------------------------------------------------------------------




way entitled to rely upon the accuracy of the information within the Property
Documents and other information provided by Seller and/or its agents and (b)
Purchaser will rely exclusively on its own inspections and consultants with
respect to all matters Purchaser deems relevant to its decision to acquire the
Property. The provisions of this Section 6.2 shall survive the Closing and the
delivery of the Deed.    10
6.3.Due Diligence Period. Purchaser will have through 5:00 P.M. (New York, New
York time) on December 20, 2013 (the “Due Diligence Period”) to review the
Property Documents and other materials pertaining to the Property and to conduct
such studies, tests and inspections as it deems appropriate to analyze the
feasibility of the acquisition and ownership of the Property and to determine,
in Purchaser’s sole and absolute discretion, that the Property is suitable for
acquisition by Purchaser.    10
6.4.Termination. If Purchaser determines in its sole and absolute discretion
within the Due Diligence Period that, it wishes to acquire and own the Property
in accordance with the terms of this Agreement, Purchaser shall provide written
notice (“Notice of Approval”) to Seller and Escrow Agent prior to the expiration
of the Due Diligence Period. If Purchaser fails to deliver a Notice of Approval
prior to the expiration of the Due Diligence Period, Purchaser will be deemed to
have elected to have terminated this Agreement pursuant to this Article VI and
Escrow Agent shall refund the Deposit to Purchaser. If Purchaser provides Notice
of Approval prior to the expiration of the Due Diligence Period, Purchaser will
have no further right to terminate this Agreement, except as may be otherwise
specifically provided for in this Agreement.    10
6.5.Service Agreements. On or prior to the expiration of the Due Diligence
Period, Purchaser will advise Seller in writing of which Service Agreements
Purchaser desires Seller to terminate at or prior to Closing (the “Terminated
Service Agreements”). Following receipt of any such notice from Purchaser to
Seller designating the Terminated Service Agreements, Seller shall, promptly
after the expiration of the Due Diligence Period, send notices to the service
providers of the Terminated Service Agreements requesting the termination of the
Terminated Service Agreements as of the Closing. Seller shall pay any
termination fees due with respect to the Terminated Service Agreements. At
Closing, Purchaser shall assume: (i) the Terminated Service Agreements for any
period between the Closing Date and the date of termination of the Terminated
Service Agreements and (ii) all Service Agreements other than the Terminated
Service Agreements. If Purchaser fails on or prior to the expiration of the Due
Diligence Period to provide written notice to Seller as to the termination of
any Service Agreement, Purchaser shall be deemed to have agreed to assume such
Service Agreement.    10


INSPECTIONS
11


v



--------------------------------------------------------------------------------






TITLE AND SURVEY
11

8.1.Title Documents. Seller has caused the Title Company (as hereinafter
defined) to deliver to Purchaser a commitment for title insurance, effective as
of August 30, 2013 (“Title Commitment”) for the Property from Fidelity National
Title Insurance Company, having an office at 485 Lexington Avenue, 18th Floor,
New York, New York 10017, Attention: Maribel Morales, Telephone: (212) 471-3819,
Fax (212) 481-8747, Email: maribel.morales@fnf.com (the “Title Company”).    11
8.2.Survey. Purchaser has the Existing Survey, and within two (2) business days
after the Effective Date, Purchaser will order any recertification of the
Existing Survey that Purchaser has elected to obtain.    11
8.3.Title Objections. Purchaser will have until the date that is five (5) days
prior to the expiration of the Due Diligence Period to examine title to the
Property and the Existing Survey, and in Purchaser’s discretion to object, by
delivery of a notice of objections to Seller, to any exceptions to title
disclosed on the Title Commitment and to any matters disclosed on the Existing
Survey (“Exceptions”). Upon receipt of such objections from Purchaser, Seller
may, but is under no obligation to, remove or agree to remove the objectionable
Exceptions, except Seller agrees to remove monetary liens created by, through or
under Seller (but expressly excluding any mechanics liens created by tenants)
provided Seller’s liability for removal of all such liens (except in the case of
any mortgages or deeds of trust created by Seller) collectively shall be limited
to $75,000 (“Monetary Lien Removal Obligation”). If Seller or Title Company does
not (or does not agree to) remove or insure over (without payment of additional
premium) the objectionable exceptions on or before the expiration of the Due
Diligence Period, Purchaser may terminate this Agreement in accordance with
Article VI. If Purchaser fails to terminate this Agreement, the Exceptions and
all other matters otherwise affecting title to the Property, except those
matters Seller has removed or agreed to remove, will constitute the “Permitted
Exceptions”.    11
8.4.Title Updates. If any supplemental title report or update issued subsequent
to the date of the Title Commitment contains exceptions (“New Exceptions”) other
than those in the Title Commitment, Purchaser will be entitled to object to the
New Exceptions by delivery of a notice of objections to Seller on or before the
date that is five (5) days following Purchaser’s receipt of such supplement or
update. If Purchaser fails to deliver to Seller a notice of objections on or
before such date, Purchaser will be deemed to have waived any objection to the
New Exceptions (except as provided in the Monetary Lien Removal Obligation), and
the New Exceptions will be included as Permitted Exceptions. Seller will have
not less than ten (10) days from the receipt of Purchaser’s notice (and, if
necessary, Seller may extend the Closing Date to provide for such

vi



--------------------------------------------------------------------------------




ten (10) day period and for five (5) days following such period for Purchaser’s
response), within which time Seller may, but is under no obligation to, remove
the objectionable New Exceptions. If, within the ten (10) day period, Seller or
Title Company does not (or does not agree to) remove the objectionable New
Exceptions, then Purchaser may terminate this Agreement upon notice to Seller no
later than five (5) days following expiration of the (10) day cure period. If
Purchaser terminates this Agreement, the Deposit will be promptly returned to
Purchaser, and the parties shall be released from all further obligations under
this Agreement (except those that expressly survive termination of this
Agreement). If Purchaser fails to terminate this Agreement in the manner set
forth above, the New Exceptions (except those Seller and/or Title Company has
removed or agreed to remove and except as provided in the Monetary Lien Removal
Obligation) will be included as Permitted Exceptions.    12
8.5.Encumbrances. Subject to the Monetary Lien Removal Obligation, the existence
of mortgages, liens, or other encumbrances not permitted hereby shall not be
objections to title provided that properly executed instruments in recordable
form necessary to satisfy the same are delivered to the Title Company at the
Closing together with recording and/or filing fees (or an appropriate credit
against the Purchase Price given for such fees), and Purchaser and Seller agree
that such mortgages, liens or other encumbrances may be paid out of the cash
consideration to be paid by Purchaser.    12
8.6.Notice of Commencement. Work performed or to be performed by and on behalf
of a tenant or subtenant under a Lease affecting the Property will not be
Seller’s responsibility. Accordingly, neither notices of commencement of work to
be performed by contractors or subcontractors engaged by such tenants or
subtenants nor any liens filed with respect to any work performed by or on
behalf of any such tenant or subtenant will constitute objections to
title.    12
8.7.Seller’s Failure to Remove. If Seller fails on or before Closing to remove
any objectionable Exception or New Exception (including as provided in the
Monetary Lien Removal Obligation) that Seller agreed in accordance with the
terms of this Article to remove, then Purchaser may elect either to close with
no adjustment to the Purchase Price or to terminate this Agreement and receive
the Deposit back.    13


RISK OF LOSS
13

9.1.Casualty. If the Property is damaged or destroyed by fire or other casualty
prior to the Closing then promptly after Seller becomes aware of the damage or
destruction Seller will notify Purchaser thereof (the “Damage Notice”). If the
cost of repair is less than $500,000 (the “Casualty Threshold”), and repairs
will, in Seller’s reasonable estimation, take less than six (6) months to
effectuate, Closing will

vii



--------------------------------------------------------------------------------




proceed in accordance with the terms of this Agreement for the full Purchase
Price, notwithstanding the damage or destruction; provided, however, that Seller
will pay or assign (to the extent assignable and if not assignable, credit to
Purchaser at Closing the amount of such insurance proceeds) to Purchaser at
Closing all insurance proceeds resulting from such casualty damage and credit to
Purchaser the amount of any applicable deductible under the insurance policies
pursuant to which the insurance proceeds are paid or assigned and the dollar
amount of any uninsured casualty damage. If the cost of repair is equal to or
greater than $500,000, or if repair will, in Seller’s reasonable estimation,
take six (6) months or longer to effectuate, or if any Lease exceeding 20,000
square feet on the Property is terminated as a result thereof, Purchaser may
elect to terminate this Agreement by delivering written notice to Seller within
fifteen (15) days after the date of the Damage Notice (and Closing will be
extended as needed to provide for such 15-day period), in which event the
Deposit will be refunded. If neither party terminates this Agreement within the
15-day period, Closing will proceed in accordance with the terms of this
Agreement for the full Purchase Price, notwithstanding the damage or destruction
and Seller will pay or assign to Purchaser at Closing all insurance proceeds, if
any, resulting from the casualty and credit to Purchaser any applicable
deductible amounts under the insurance policies pursuant to which the insurance
proceeds are paid or assigned.    13
9.2.Condemnation. If, prior to the Closing, (a) a condemnation or eminent domain
proceeding (“Taking”) is commenced against the Property, or (b) Seller shall
receive an official written notice from any governmental authority having
eminent domain power over the Property of its intention to take, by condemnation
or eminent domain proceeding, all or any portion of the Property, Seller will
give Purchaser notice within ten (10) days after Seller receives notice of such
condemnation or eminent domain proceeding, and Purchaser may, by written notice
to Seller (“Taking Notice”) elect to terminate this Agreement, which Taking
Notice shall be sent no later than thirty (30) days after receipt of Seller’s
notice, time being of the essence, or such sooner period of time if the Closing
is less than thirty (30) days after receipt of Seller’s notice.    13


OPERATION OF THE PROPERTY
14

10.1.Operations. From the Effective Date through the Closing Date, Seller will
continue to operate and maintain the Property substantially consistent with its
standards of operation and maintenance prevailing immediately prior to the
Effective Date.    14
10.2.Tenant Defaults. Until (but not including) the date which is three (3)
business days prior to the expiration of the Due Diligence Period, Seller
reserves the right to institute summary proceedings against any tenant on any
default or failure to perform by any such tenant prior to the Closing,

viii



--------------------------------------------------------------------------------




and Seller shall promptly notify Purchaser of the initiation of any such
proceedings. It is agreed that no representations have been made and no
responsibility is assumed by Seller with respect to the continued occupancy of
the Property or any part thereof by any tenant or tenants or subtenant or
subtenants now or hereafter in possession. Commencing on the date which is three
(3) business days prior to the expiration of the Due Diligence Period, Seller
will not institute any proceedings against a tenant without Purchaser’s prior
approval.    14
10.3.Service Agreements/Leases During Due Diligence Period. Until (but not
including) the date which is three (3) business days prior to the expiration of
the Due Diligence Period, Seller may, without Purchaser’s consent, continue to
enter into new service agreements and to amend existing Service Agreements (“New
Service Agreements”), and to enter into new leases and to amend existing Leases
(“New Leases”), with respect to the Property, including agreements to make
leasehold improvements and pay leasing commissions. Seller will deliver to
Purchaser a copy of each New Service Agreement or New Lease and all documents
reasonably related thereto (e.g. commission agent agreements) within two (2)
business days after its execution. Seller will not enter into any New Service
Agreement or New Lease commencing on the date which is three (3) business days
prior to the expiration of the Due Diligence Period.    14
10.4.Services Agreements /Leases After Due Diligence Period. Commencing on the
day following expiration of the Due Diligence Period, Seller will not enter into
New Service Agreements or New Leases with respect to the Property, without first
obtaining Purchaser’s consent.    14
10.5.Purchaser Assumes Costs. Upon Closing, Purchaser will assume all liability
for, and shall thereafter pay, all amounts (including tenant concessions and
tenant improvement costs and leasing commissions or fees): (i) due under or in
connection with, any New Service Agreement or New Lease; (ii) that become
payable on or after the Closing Date in connection with any existing Lease or
Service Agreement (notwithstanding the fact that such amounts may have been
ascertainable prior to the Closing Date). Except as set forth herein, Purchaser
will not receive a credit for any free rent under any Leases or New Leases.
Purchaser shall receive a credit against the Purchase Price at Closing for (i)
all outstanding and unpaid tenant improvement costs and leasing commissions for
which Seller is responsible as landlord under the primary term of the Leases
with respect to Leases entered into by Seller prior to the Effective Date,
including those tenant improvement allowances and leasing commissions under
existing Leases as set forth on Schedule 10.5 attached hereto to the extent
unpaid as of the Closing Date, and (ii) the free rent under the primary term of
existing Leases entered into by Seller prior to the Effective Date (or under any
extension term pursuant to an extension right under an existing Lease exercised
by the tenant thereunder

ix



--------------------------------------------------------------------------------




prior to the Effective Date) applicable to the portion of the term under such
Leases occurring from and after the Closing Date, including the free rent as set
forth on Schedule 10.5 attached hereto to the extent applicable to the portion
of the term under such Leases occurring from and after the Closing Date. On or
prior to Closing, Seller shall terminate the existing property management and
leasing agreement with CBRE, Inc. (the “Property Management Agreement”), which
shall not be considered a Service Agreement; provided, however, that Seller may
retain CBRE, Inc. in connection with Seller’s preparation of bills pursuant to
Section 11.3(b) hereof. Seller shall pay any fees resulting from the termination
of the Property Management Agreement. Purchaser’s obligations under this Section
10.5 shall survive Closing and the delivery of the Deed.    14


CLOSING PRORATIONS AND ADJUSTMENTS; PAYMENT OF CLOSING COSTS
15

11.1.General. Seller shall pay (a) the fees of any counsel representing it in
connection with this transaction; (b) the basic premium for the Title Policy
(specifically excluding the cost of extended coverage and any endorsements
requested by Purchaser, which expenses shall be borne by Purchaser); (c) one
half (½) of any escrow fee which may be charged by the Title Company; (d) the
recording fees for the Deed; and (e) the cost of the Existing Survey. Purchaser
shall pay (v) the fees of any counsel representing Purchaser in connection with
this transaction; (w) the cost of any new survey of the Property (other than the
Existing Survey) or any update of the Existing Survey; (x) the cost of extended
coverage under the Title Policy and the cost of any title insurance endorsements
ordered by Purchaser; (y) any documentary, transfer or sales tax; and (z) one
half (½) of any escrow fees charged by the Title Company. Seller will pay the
cost of recording any instruments required to discharge any liens or
encumbrances against the Property required to be discharged at Closing. All
other costs and expenses incident to this transaction and the closing thereof
shall be paid by the party incurring the same.    15
11.2.Prorations. The following are to be apportioned between Purchaser and
Seller as of 12:01 a.m. on the Closing Date (provided, however, that in the
event that any of the Leases or subleases, if any, covering all or part of the
Property provide that the tenants or subtenants thereunder are responsible for
direct payment of any of the expenses, such expenses shall not be apportioned as
between Seller and Purchaser):    15
11.3.Rents. (a) Purchaser will receive a credit for all prepaid Rents, if any,
paid by any tenants. Rents under the Leases will be adjusted and pro rated on an
“if as and when collected” basis. If, on the Closing Date, there are any unpaid
rents for the month of Closing or past due Rents owing by any tenant for any
prior period, Rents collected by Purchaser after the Closing Date from such
tenants will be applied first, to amounts due Purchaser for

x



--------------------------------------------------------------------------------




periods following the month in which the Closing occurred, second, to the month
of Closing; third, to amounts due Seller for the month prior to Closing; and
fourth, to amounts due Seller for periods prior to the month before the Closing
occurred. Purchaser will use commercially reasonable efforts after Closing to
collect all Rents in the usual course of Purchaser’s operation of the Property,
but Purchaser will not be obligated to institute any lawsuit or incur any
out-of-pocket expense to collect any delinquent Rents. After Closing, for so
long as a tenant remains a tenant of the Property, Seller will not initiate any
action against such tenant for collection of any Rent. The party receiving such
amount shall pay to the other party the portion to which it is entitled, within
ten (10) days of its receipt of same.    16
11.4.Security Deposits. All security deposits made by any of the tenants of the
Property now held by Seller, as shown on Exhibit B-1, or received by Seller
prior to Closing, will be turned over or credited to Purchaser at the Closing.
Seller has advised Purchaser that, as of the Effective Date, Seller is not
holding any Security Deposits in the form of letters of credit.    17
11.5.Final Adjustment After Closing. If final bills are not available or cannot
be issued prior to Closing for any item being prorated under this Article, then
Purchaser and Seller agree to allocate such items on a fair and equitable basis
as soon as such bills are available, final adjustment to be made as soon as
reasonably possible after the Closing. Payments in connection with the final
adjustment will be due within ten (10) business days of notice. Purchaser and
Seller agree to cooperate and to use commercially reasonable efforts to complete
such adjustments not more than one hundred twenty (120) days after Closing. In
addition, if any obvious error in either the calculations or amount of final
figures used in a closing adjustment is discovered within one hundred twenty
(120) days after Closing, Purchaser and Seller agree to correct such error
promptly upon notice from the other party and to use commercially reasonable
efforts to complete such adjustment within such one hundred twenty (120) day
period after Closing. This Section 11.5 shall survive the Closing and the
delivery of the Deed for a period of six (6) months from the Closing Date.    17
11.6.Thirty-Day Month. All prorations and/or adjustments provided for in this
Agreement will be made based on the actual number of days in the month of
Closing, unless specifically stated otherwise.    17
11.7.Regulation S-X. Purchaser has advised Seller that Purchaser must comply
with Regulation §210.3-14 promulgated under the Securities Exchange Act of 1934,
as amended (“Regulation S-X”), which requires Purchaser to cause to be prepared
audited income statements for the Property. Upon request of Purchaser within one
(1) year after the Closing Date, Seller shall, within ten (10) days after such
request, provide to Purchaser or make available to Purchaser at Seller’s place
of business or the Property as elected by Seller, at Purchaser’s cost and
expense, any

xi



--------------------------------------------------------------------------------




books and records of Seller directly related to the operations and financial
results of the Property in Seller’s possession or under Seller’s control as are
reasonably requested by Purchaser and reasonably necessary for Purchaser’s
auditors to prepare such audited income statements in compliance with Regulation
S-X.    17


DEFAULT
17

12.1.Default by Purchaser. IN THE EVENT OF ANY DEFAULT BY PURCHASER, SELLER WILL
BE ENTITLED, AS ITS SOLE AND EXCLUSIVE REMEDY, TO TERMINATE THIS AGREEMENT AND
RECEIVE THE DEPOSIT AS LIQUIDATED DAMAGES FOR THE BREACH OF THIS AGREEMENT. IT
IS AGREED BETWEEN SELLER AND PURCHASER THAT THE ACTUAL DAMAGES TO SELLER IN THE
EVENT OF SUCH BREACH ARE IMPRACTICAL TO ASCERTAIN, AND THE AMOUNT OF THE DEPOSIT
IS A REASONABLE ESTIMATE THEREOF. NOTWITHSTANDING THE FOREGOING, SELLER SHALL
RETAIN ALL ITS RIGHTS PURSUANT TO THIS AGREEMENT, AT LAW, AND/OR IN EQUITY, AND
NOTHING CONTAINED IN THIS SECTION 12.1, WILL LIMIT THE LIABILITY OF PURCHASER
UNDER (I) ANY INDEMNITY PROVIDED BY PURCHASER UNDER THIS AGREEMENT; (II) ANY OF
THE DOCUMENTS AND INSTRUMENTS EXECUTED AND DELIVERED TO SELLER PURSUANT TO THE
TERMS AND CONDITIONS OF THIS AGREEMENT, OR (III) ANY ACTIONS COMMENCED AFTER
CLOSING WITH RESPECT TO ANY OBLIGATION OR REPRESENTATION OF PURCHASER, WHICH BY
THE TERMS OF THIS AGREEMENT SURVIVES CLOSING, INCLUDING BUT NOT LIMITED TO,
PROVISIONS REGARDING CONFIDENTIALITY AND PAYMENT OF BROKERAGE FEES.    17
12.2.Default by Seller. In the event of any default by Seller in the terms of
this Agreement, Purchaser’s sole remedies will be either to: (i) terminate this
Agreement and receive a refund of the Deposit in full consideration of any
claims Purchaser may have against the Seller; or (ii) to commence within sixty
(60) days of the date the Closing was to have occurred and diligently prosecute
an action in the nature of specific performance. If an action in the nature of
specific performance is not an available remedy or if Purchaser elects to
commence such action and is unsuccessful, then the Deposit will be returned to
Purchaser and the parties released from their obligations under this Agreement
(except those that expressly survive termination of this Agreement). Under no
circumstances will Purchaser have available to it an action at law or otherwise
for damages, except as expressly set forth in this Agreement.    18

xii



--------------------------------------------------------------------------------






REPRESENTATIONS AND WARRANTIES
18

13.1.Seller’s Representations. Seller represents and warrants to Purchaser the
following (collectively, “Seller’s Representations”) as of the Effective Date
and as of the Closing Date, provided, however, that Purchaser’s remedies in the
instance that any of Seller’s Representations are known to be untrue as of the
Closing Date, are limited to those set forth in Article XII:    18
13.2.Definition of Seller’s Knowledge. Any representation made “to Seller’s
knowledge” will not be deemed to imply any duty of inquiry. For purposes of this
Agreement, the term Seller’s “knowledge” means the actual knowledge of the
Designated Representatives of Seller and will not be construed to refer to the
knowledge of any other officer, director, agent, employee or representative of
the Seller, or any affiliate of the Seller, or to impose upon such Designated
Representatives any duty to investigate the matter to which such actual
knowledge or the absence thereof pertains, or to impose upon such Designated
Representatives any individual personal liability. As used herein, the term
“Designated Representatives of Seller” refers to Eric Sobek, Director, Retail
Asset Management, and John Cornuke, Director, Asset Management.    20
13.3.Purchaser’s Representations, Warranties, and Covenants. For the purpose of
inducing Seller to enter into this Agreement and to consummate the sale and
purchase of the Property in accordance herewith, Purchaser represents and
warrants to Seller the following as of the Effective Date and as of the Closing
Date:    20
13.4.Survival. The representations and warranties made by Purchaser in Section
13.3 (other than those made in Sections 13.3 (e) and (f) which are meant to
survive indefinitely) shall survive the Closing and delivery of the Deed for a
period of nine (9) months. The representations made by Seller of Section 13.1
shall survive for the time period(s) set forth in Section 15.23.    21


ESCROW PROVISIONS
21

14.1.Escrow Provisions. The Deposit and any other sums (including without
limitation, any interest earned thereon) which the parties agree shall be held
in escrow (collectively “Escrow Funds”), shall be held by Escrow Agent, in trust
and disposed of only in accordance with the following provisions:    21


GENERAL PROVISIONS
23

15.1.No Agreement Lien. In no event will Purchaser have a lien against the
Property by reason of any deposits made under this Agreement or

xiii



--------------------------------------------------------------------------------




expenses incurred in connection therewith and Purchaser waives any right that it
might have to so lien the Property.    23
15.2.Confidentiality. Either Purchaser or an Affiliated Entity (as such term is
defined in Section 15.7) may have previously executed and delivered a separate
Confidentiality Agreement to Seller or an affiliate of Seller, a form or the
original executed copy of which is attached hereto as Exhibit J. and the
provisions of the Confidentiality Agreement attached hereto as Exhibit J
(whether as a form or an executed copy) are incorporated by reference as if
fully set forth herein and shall benefit Seller as “Company” thereunder. The
terms of such Confidentiality Agreement, whether executed as a separate document
or incorporated as part of this Agreement by reference to the form attached as
Exhibit J are hereby extended through the Closing or other termination of this
Agreement. In furtherance of the foregoing, if Purchaser’s Affiliated Entity
executed and delivered the Confidentiality Agreement to Seller or an affiliate
of Seller, Purchaser hereby agrees to be bound by the terms and provisions
thereof. In addition to the foregoing, the parties agree that no press release
may be issued by Seller or Purchaser disclosing the price or the terms of the
sale or the identity of the party not making the disclosure without the mutual
consent of the parties.    23
15.3.Headings. The captions and headings herein are for convenience and
reference only and in no way define, describe or limit the scope, content or
intent of this Agreement or in any way affect its provisions.    23
15.4.Brokers. Seller and Purchaser agree that HFF, L.P. (“Broker”) was the only
broker with whom the parties negotiated in connection with the sale and purchase
of the Property. Seller is obligated to pay any and all brokerage commissions
payable to the Broker, in accordance with a separate agreement between it and
the Broker. Seller agrees to indemnify and hold Purchaser harmless from the
claims of any other party claiming a commission due it by reason of an agreement
with Seller. Purchaser agrees to indemnify and hold Seller harmless from the
claims of any other party claiming a commission due it by reason of an agreement
with Purchaser. The provisions of this Section will survive the Closing and the
delivery of the Deed or termination of this Agreement.    23
15.5.Modifications. This Agreement may not be modified in any respect except by
an instrument in writing and duly signed by the parties hereto. The parties
agree that this Agreement contains all of the terms and conditions of the
understanding between the parties hereto and that there are no oral
understandings whatsoever between them.    23
15.6.Notices. All notices, consents, approvals, acceptances, demands, waivers
and other communications (“Notice”) required or permitted hereunder must be in
writing and must be sent by (i) nationally recognized overnight delivery service
that provides evidence of the date of delivery, if sent by overnight courier, in
which case it shall be deemed delivered one business day after deposit with such
courier, (ii) facsimile transmission, in which

xiv



--------------------------------------------------------------------------------




case notice shall be deemed delivered upon receipt of confirmation of
transmission and provided a copy is also delivered via email transmission, or
(iii) delivered by hand delivery, in which case it shall be deemed delivered
upon receipt, or (iv) electronic mail; in any case with all charges prepaid,
addressed to the appropriate party at its address listed below.    23
15.7.Assignment. Purchaser will not assign this Agreement or its rights
hereunder without Seller’s prior written consent, which may be withheld in
Seller’s sole and absolute discretion, and any attempted assignment or transfer
without Seller’s consent will be null and void ab initio and of no effect. The
foregoing notwithstanding, provided that Purchaser is in compliance with the
conditions hereinafter set forth, Purchaser shall have the right to assign this
Agreement, without Seller’s consent, provided (a) the assignment is effective on
or before the Closing Date, (b) the assignment is to one Affiliated Entity (as
defined below) created by Purchaser for the purpose of purchasing the Property,
(c) the assignment is on the form attached hereto as Exhibit O and includes all
of Purchaser’s right, title and interest in and to the Deposit, and provides for
the assumption, for the benefit of Seller as a third-party beneficiary, of all
of Purchaser’s obligations under this Agreement, (d) that such assignee has
assumed any and all obligations and liabilities of Purchaser under this
Agreement, but, notwithstanding such assumption, Purchaser shall continue to be
liable hereunder, and (e) Purchaser provides Seller, at least seven (7) business
days’ prior to Closing, with written notice of such assignment and executed
counterparts of all documents evidencing or otherwise executed in connection
with such assignment. An “Affiliated Entity” shall mean (a) an entity (i) in
which the Purchaser named herein has an ownership interest of at least forty
percent (40%); and (ii) over which the Purchaser named herein exercises control
of day to day management; or (b) an entity controlling, controlled by or under
common control with the Purchaser named herein; and the term “control” means the
power to direct the management of such entity through voting rights, ownership
or contractual obligations. Any assignment which fails to meet the criteria of
this Section 15.7 or to which Seller has not otherwise consented shall be void
and of no force or effect. Purchaser shall deliver to Seller prior to Closing,
and as a condition to the effectiveness of any such assignment, such supporting
evidence of the foregoing as is reasonably required by Seller.    25
15.8.Further Assurances. Purchaser and Seller hereby agree to complete, execute
and deliver to the appropriate governmental authorities any returns, affidavits
or other instruments that may be required with respect to any transfer, gains,
sales, stamps and similar taxes, if any, arising out of this transaction.    25
15.9.Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Colorado.    25

xv



--------------------------------------------------------------------------------




15.10.Offer Only. This Agreement will not constitute a binding agreement by and
between the parties hereto until such time as this Agreement has been duly
executed and delivered by each and the Deposit is deposited with the Escrow
Agent in accordance with this Agreement.    25
15.11.Counterparts. This Agreement may be executed in counterparts, each of
which, when taken together shall constitute fully executed originals.    26
15.12.E-mail or PDF Signatures. Signatures to this Agreement, the Site Access
and Indemnification Agreement and the Confidentiality Agreement transmitted by
e-mail or PDF shall be valid and effective to bind the party so signing. A copy
of the electronic mail or PDF shall also be sent to the intended addressee by
one of the means described in clauses (i) through (iii) of Section 15.6, in any
case with all charges prepaid, addressed to the appropriate party at its address
provided herein.    26
15.13.Severability. If any portion of this Agreement becomes or is held to be
illegal, null or void or against public policy, for any reason, the remaining
portions of this Agreement will not be affected thereby and will remain in force
and effect to the fullest extent permissible by law.    26
15.14.No Waiver. No waiver by Purchaser or Seller of a breach of any of the
terms, covenants or conditions of this Agreement by the other party will be
construed or held to be a waiver of any succeeding or preceding breach of the
same or any other term, covenant or condition herein contained. No waiver of any
default by Purchaser or Seller under this Agreement will be implied from any
omission by the other party to take any action on account of such default if
such default persists or is repeated, and no express waiver shall affect a
default other than as specified in such waiver. The consent or approval by
Purchaser or Seller to or of any act by the other party requiring the consent or
approval of the first party will not be deemed to waive or render unnecessary
such party’s consent or approval to or of any subsequent similar acts by the
other party.    26
15.15.[Intentionally Omitted.]    26
15.16.Limitation of Liability. If Purchaser becomes aware after Closing of any
breach and/or violation of any of Seller’s representations and/or warranties set
forth herein or of any other matter for which Seller would or could become
liable to Purchaser, whether hereunder or under any Closing document, and
Purchaser timely commences any action(s) to enforce any alleged breach and/or
violation of any of the representations and/or warranties of Seller as set forth
in this Agreement or to enforce any other claims for liability against Seller,
and, notwithstanding any provision to the contrary contained herein or in any
document executed by Seller pursuant hereto or in connection herewith, in no
event shall Seller be liable for any special, consequential, speculative,
punitive or similar damages, nor shall Seller’s liability in any such event or
events exceed in the aggregate $750,000.00 (“Seller’s Maximum Liability”) and no
claim by Purchaser may be made and Seller shall not be liable for any judgment
in any action based upon any such claim unless and until Purchaser’s

xvi



--------------------------------------------------------------------------------




claims are for an aggregate amount in excess of $50,000.00, in which event
Seller’s liability respecting any final judgment concurring such claim(s) shall
be for the entire amount thereof, subject to Seller’s Maximum Liability. The
amount of Seller’s Maximum Liability shall be inclusive of attorneys’ fees, and
ancillary court and experts’ costs and fees. The provisions of this Section
15.16 will survive the Closing and the delivery of the Deed.    26
15.17.Waiver of Jury Trial. TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE
PARTIES HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.    27
15.18.Successors and Assigns. Subject to the limitations set forth elsewhere in
this Agreement, each and all of the covenants and conditions of this Agreement
will inure to the benefit of and will be binding upon the
successors-in-interest, assigns, and representatives of the parties hereto. As
used in the foregoing, “successors” refers to the successors to all or
substantially all of the assets of parties hereto and to their successors by
merger or consolidation.    27
15.19.No Partnership or Joint Venture. Seller or Purchaser will not, by virtue
of this Agreement, in any way or for any reason be deemed to have become a
partner of the other in the conduct of its business or otherwise, or a joint
venturer. In addition, by virtue of this Agreement there shall not be deemed to
have occurred a merger of any joint enterprise between Purchaser and
Seller.    27
15.20.No Recordation. Seller and Purchaser each agrees that neither this
Agreement nor any memorandum or notice hereof shall be recorded, and Purchaser
further agrees (a) not to file any notice of pendency, lis pendens or other
instrument (other than a judgment) against the Property or any portion thereof,
and (b) to be responsible for and to indemnify Seller against all Liabilities
(including reasonable attorneys’ fees, expenses and disbursements) incurred by
Seller by reason of the filing by Purchaser of any such notice of pendency, lis
pendens or other instrument.    27
15.21.Designation Agreement. Section 6045(e) of the United States Internal
Revenue Code and the regulations promulgated thereunder (herein collectively
called the “Reporting Requirements”) require an information return to be made to
the United States Internal Revenue Service, and a statement to be furnished to
Seller, in connection with the Transaction. Escrow Agent is either (x) the
person responsible for closing the Transaction (as described in the Reporting
Requirements) or (y) the disbursing title or escrow company that is most
significant in terms of gross proceeds disbursed in connection with the
Transaction (as described in the Reporting Requirements). Accordingly:    27

xvii



--------------------------------------------------------------------------------




15.22.Section 1031 Exchanges. Purchaser and Seller agree that, at either
Purchaser’s or Seller’s sole election, this transaction may be structured as an
exchange of like-kind properties under Section 1031 of the Internal Revenue Code
of 1986, as amended (the “Code”), and the regulations and proposed regulations
thereunder. The parties agree that if either wishes to make such election, it
must do so by written notice to the other party at least five (5) business days
prior to the Closing Date. If either so elects, the other shall reasonably
cooperate, provided any such exchange is consummated pursuant to an agreement
that is mutually acceptable to Purchaser and Seller and which shall be executed
and delivered on or before the Closing Date. The electing party shall in all
events be responsible for all costs and expenses related to the Section 1031
exchange and shall fully indemnify, defend and hold the other harmless from and
against any and all liability, claim, damages, expenses (including reasonable
attorneys’ fees, expenses and disbursements), proceedings and causes of action
of any kind or nature whatsoever arising out of, connected with or in any manner
related to such 1031 exchange that would not have been incurred by the
non-electing party if the transaction were a purchase for cash. In no event
shall any party be required to take record title to any property other than the
Property in connection with such transaction.    28
15.23.Survival. Seller’s covenants, agreements, indemnities, warranties and
representations contained in this Agreement and in any document executed by
Seller pursuant to this Agreement (except for those set forth in Sections
13.1(d), 13.1(i), 15.16, 15.21 and this Section 15.23 which are meant to survive
indefinitely) shall survive Purchaser’s purchase of the Property only for a
period commencing on the Closing Date and ending nine (9) months after the
Closing Date or, if another period of time is specified, such other period of
time (as applicable, the “Survival Period”). It is expressly agreed that any
action, suit or proceeding with respect to the truth, accuracy or completeness
of all representations and warranties in this Agreement or the breach of any
covenant or agreement in this Agreement or in any closing document, shall be
commenced, if at all, on or before the end of the Survival Period and, if not
commenced on or before such date, thereafter will be void and of no force or
effect. The provisions of this Section 15.23 will survive the Closing and the
delivery of the Deed and/or termination of this Agreement. Purchaser shall
provide written notice to Seller prior to the expiration of the Survival Period
of any alleged breach of such covenants, indemnities, warranties or
representations and shall allow Seller thirty (30) days within which to cure
such breach, or, if such breach cannot reasonably be cured within thirty (30)
days, an additional reasonable period of time so long as a cure has been
commenced and is being diligently pursued. If Seller fails to cure such breach
after written notice and within such cure period, Purchaser’s sole remedy shall
be an action at law for actual damages as a consequences thereof, which must be
commenced, if at all, within the

xviii



--------------------------------------------------------------------------------




Survival Period; provided, however, that if within the Survival Period Purchaser
gives Seller written notice of such a breach and Seller notifies Purchaser of
Seller’s commencement of a cure, commences to cure and thereafter terminates
such cure effort, Purchaser shall have an additional thirty (30) days from the
date of such termination within which to commence an action at law for damages
as a consequence of Seller’s failure to cure. The Survival Period referred to
herein shall apply to known as well as unknown breaches of such covenants,
indemnities, warranties or representations. Purchaser’s waiver(s) and release(s)
set forth in Sections 1.6, and 1.7 shall apply fully to liabilities under such
covenants, indemnities, representations and warranties and is hereby
incorporated by this reference. Purchaser specifically acknowledges that such
termination of liability represents a material element of the consideration to
Seller. The limitation as to Seller’s liability in this Section 15.23 does not
apply to Seller’s liability with respect to prorations and adjustments under
Article XI or the obligation to pay the commission to the Broker.    28
15.24.Special District Disclosure. By executing this Agreement, Purchaser
acknowledges that Seller has made the following disclosure.    29
SPECIAL TAXING DISTRICTS MAY BE SUBJECT TO GENERAL OBLIGATION INDEBTEDNESS THAT
IS PAID BY REVENUES PRODUCED FROM ANNUAL TAX LEVIES ON THE TAXABLE PROPERTY
WITHIN SUCH DISTRICTS. PROPERTY OWNERS IN SUCH DISTRICTS MAY BE PLACED AT RISK
FOR INCREASED MILL LEVIES AND EXCESSIVE TAX BURDENS TO SUPPORT THE SERVICING OF
SUCH DEBT WHERE CIRCUMSTANCES ARISE RESULTING IN THE INABILITY OF SUCH A
DISTRICT TO DISCHARGE SUCH INDEBTEDNESS WITHOUT SUCH AN INCREASE IN MILL LEVIES.
PURCHASERS SHOULD INVESTIGATE THE DEBT FINANCING REQUIREMENTS OF THE AUTHORIZED
GENERAL OBLIGATION INDEBTEDNESS OF SUCH DISTRICTS, EXISTING MILL LEVIES OF SUCH
DISTRICT SERVICING SUCH INDEBTEDNESS, AND THE POTENTIAL FOR AN INCREASE IN SUCH
MILL LEVIES.29


LEGAL DESCRIPTION
1



SCHEDULE OF EXISTING TENANTS
1



SCHEDULE OF SECURITY DEPOSITS
1



LIST OF SERVICE AGREEMENTS
1


xix



--------------------------------------------------------------------------------






special WARRANTY DEED
1



ASSIGNMENT AND ASSUMPTION AGREEMENT
1


FIRPTA CERTIFICATE
1



BILL OF SALE
1



Intentionally Omitted
1



TENANT ESTOPPEL CERTIFICATE
1



CONFIDENTIALITY AGREEMENT
1



SITE ACCESS AND INDEMNIFICATION AGREEMENT
1



Tenant Notice Letter
1



Intentionally Omitted
1



Intentionally Omitted
1



ASSIGNMENT OF PURCHASE AND SALE AGREEMENT
1




xx



--------------------------------------------------------------------------------




PURCHASE AND SALE AGREEMENT
This Purchase and Sale Agreement (this “Agreement”) is dated and made as of
December 10, 2013 (the “Effective Date”) by and between TIAA REALTY, LLC, a
Delaware limited liability company (formerly known as TIAA Realty, Inc., a
Delaware corporation), with an office at 730 Third Avenue, New York, New York
10017 (“Seller”), and BEHRINGER HARVARD OPPORTUNITY OP II LP, a Delaware limited
partnership, with an office at 15601 Dallas Parkway, Suite 600, Dallas, Texas
75001 (“Purchaser”).
RECITALS
A.Seller desires to sell and Purchaser desires to purchase all of Seller’s
right, title and interest in and to the Property, upon the terms and conditions
set forth in this Agreement.
B.    Certain rules of construction for interpreting this Agreement are set
forth on Schedule 1 attached hereto which is hereby incorporated in and
constitutes part of this Agreement.
NOW, THEREFORE, in consideration of the mutual covenants and provisions
contained in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as set forth below.

1



--------------------------------------------------------------------------------

 


ARTICLE I

SALE OF THE PROPERTY
1.1.    Sale of Property. Seller agrees to sell, transfer and assign to
Purchaser and Purchaser agrees to purchase, accept and assume from Seller,
subject to and in accordance with the terms and conditions of this Agreement,
all of the following (collectively, the “Property”):
(a)    Land. That certain parcel of real property more particularly described in
Exhibit A attached hereto (the “Land”);
(b)    Appurtenances. Seller’s right, title and interest in and to all
easements, licenses, privileges and other rights appurtenant to the Land (the
“Appurtenances”);
(c)    Improvements. All improvements located on the Land (the “Improvements”);
(d)    Leases. Seller’s right, title and interest in and to all leases,
subleases, licenses or other occupancy agreements including all amendments,
affecting the Land and Improvements which are shown on Exhibit B attached hereto
and any New Leases (as hereinafter defined in Section 10.3) (collectively, the
“Leases”), including any guaranties of such Leases and any security deposits
under such Leases;
(e)    Fixtures and Personal Property. Seller’s right, title and interest in and
to all fixtures, machinery systems, equipment and personal property owned by
Seller attached or appurtenant to, located on and used in connection with the
ownership, use, maintenance and operation of the Land or the Improvements (the
“Fixtures and Personal Property”);
(f)    Service Agreements. Seller’s right, title and interest in and to all
service agreements listed on Exhibit C attached hereto and any New Service
Agreements (as defined in Section 10.3) (collectively, the “Service
Agreements”); and
(g)    Intangible Property. Seller’s right, title and interest, if any, in and
to all of the following items, to the extent assignable and without warranty:
consents, licenses, approvals, certificates, permits, plans, development rights,
warranties, guarantees and floor plans, plans and specifications relating to the
Improvements and the Fixtures and Personal Property (the “Intangible Property”).
1.2.    No Representations. Except for Seller’s representations set forth in
Article XIII or in the Closing Documents (as hereinafter defined) executed by
Seller, Seller makes no express or implied representation or warranty with
respect to the Property, and to the extent permitted by law, excludes and
disclaims any statutory or other representations or warranties.
1.3.    No Reliance. Purchaser agrees that except for Seller’s representations
set forth in Article XIII or in the Closing Documents, executed by Seller,
Purchaser is not relying on and has not relied on any statements, promises,
information or representations made or furnished by Seller or by any real estate
broker, agent or any other person representing or purporting to represent Seller

2



--------------------------------------------------------------------------------

 


but rather is relying solely on its own expertise and on the expertise of its
consultants and on the inspections and investigations Purchaser and its
consultants has or will conduct.
1.4.    Acceptance of Deed. Purchaser hereby acknowledges and agrees that the
acceptance of the Deed (as hereinafter defined) by Purchaser shall be deemed to
be full performance and discharge of every agreement and obligation on the part
of Seller to be performed under this Agreement except those, if any, which are
herein specifically stated to survive delivery of the Deed. No agreement or
representation or warranty made in this Agreement by Seller will survive the
Closing and the delivery of the Deed, unless expressly provided otherwise.
1.5.    “AS IS”. EXCEPT AS SPECIFICALLY SET FORTH TO THE CONTRARY IN THIS
AGREEMENT OR IN THE CLOSING DOCUMENTS, EXECUTED BY SELLER, PURCHASER AGREES (A)
TO TAKE THE PROPERTY “AS IS, WHERE IS, WITH ALL FAULTS” AND (B) THAT NO
REPRESENTATIONS OR WARRANTIES ARE MADE OR RESPONSIBILITIES ASSUMED BY SELLER AS
TO THE CONDITION OF THE PROPERTY, AS TO THE TERMS OF ANY LEASES OR OTHER
DOCUMENTS OR AS TO ANY INCOME, EXPENSE, OPERATION OR ANY OTHER MATTER OR THING
AFFECTING OR RELATING TO THE PROPERTY, NOW OR ON THE CLOSING DATE. SUBJECT TO
AND WITHOUT LIMITING PURCHASER’S RIGHTS UNDER ARTICLE IX, PURCHASER AGREES TO
ACCEPT THE PROPERTY IN THE CONDITION EXISTING ON THE CLOSING DATE, SUBJECT TO
ALL FAULTS OF EVERY KIND AND NATURE WHATSOEVER WHETHER LATENT OR PATENT AND
WHETHER NOW OR HEREAFTER EXISTING.
Purchaser acknowledges that as of the Closing Date, Purchaser will have
inspected the Property and observed its physical characteristics and conditions
to the extent required by Purchaser and will have had the opportunity to conduct
such investigations and studies on or over the Property and adjacent areas as it
deems necessary and, except for the Excepted Claims (as defined below), hereby
waives any and all objections to or complaints regarding the Property and its
condition, including, but not limited to, federal, state or common law-based
actions and any private right of action under state and federal law to which the
Property is or may be subject, including, but not limited to, claims relating to
CERCLA, RCRA, physical characteristics and existing conditions, including
structural and geological conditions, subsurface soil and water conditions, and
solid and hazardous waste and hazardous materials on, under, adjacent to or
otherwise affecting the Property. Purchaser further assumes the risk of changes
in applicable laws and regulations relating to past, present and future
environmental conditions on the Property and the risk that adverse physical
characteristics and conditions, including the presence of Hazardous Materials or
other contaminants, may not have been revealed by its investigation.
1.6.    Seller Release from Liability. Except with respect to the Seller’s
Representations or as otherwise expressly provided in this Agreement or in the
Closing Documents, Purchaser hereby fully and forever waives, and Seller hereby
fully and forever disclaims and shall not be liable or bound in any manner by,
any and all warranties, guarantees, promises, statements, representations or
information of whatever type or kind with respect to the Property, whether
express, implied or otherwise, including warranties of fitness for a particular
purpose, tenantability, habitability or use. Purchaser agrees that:

3



--------------------------------------------------------------------------------

 


(a)    Except for any Claims (as defined below) arising out of a breach or
default by Seller under this Agreement (including a breach of any of Seller’s
representations and warranties in Article XIII) or the Closing Documents
executed by Seller (“Excepted Claims”), Purchaser and anyone claiming by,
through or under Purchaser hereby waives its right to recover from and fully and
irrevocably releases Seller and Seller’s employees, officers, directors,
trustees, shareholders, members, partners, representatives, agents, servants,
attorneys, affiliates, parents, subsidiaries, successors and assigns, and all
persons, firms, corporations and organizations in its behalf (“Released
Parties”) from any and all claims, responsibility and/or liability that it may
now have or hereafter acquire against any of the Released Parties for any and
all costs, losses, claims, liabilities, damages, expenses, demands, debts,
controversies, claims, actions or causes of actions (collectively, “Claims”)
arising from or related to the condition (including any construction defects,
errors, omissions or other conditions, latent or otherwise, and the presence in
the soil, air, structures and surface and subsurface waters of materials or
substances that have been or may in the future be deemed to be hazardous
materials or otherwise toxic, hazardous, undesirable or subject to regulation
and that may need to be specifically treated, handled and/or removed from the
Property under current or future federal, state and local laws, regulations or
guidelines or common law), valuation, salability or utility of the Property,
condition of title to the Property, compliance with any applicable federal,
state or local law, rule or regulations or common law with respect to the
Property, or the Property’s suitability for any purposes whatsoever, and any
information furnished by the Released Parties in connection with this Agreement.
(b)    Except for the Excepted Claims, Purchaser agrees that under no
circumstances will it make any claim against, bring any action, cause of action
or proceeding against, or assert any liability upon, Seller, its agents,
consultants, contractors, or any other persons who prepared or furnished any of
the Property Documents (as hereinafter defined) (such parties, collectively, the
“Property Documents Preparers”) as a result of the inaccuracy, unreliability or
insufficiency of, or any defect or mistake in, any of the Property Documents
(including the negligence of any Property Documents Preparer in connection with
the preparation or furnishing of any of the Property Documents), and Purchaser
hereby fully and forever releases, acquits and discharges Seller and each
Property Documents Preparer of and from any such claims, actions, causes of
action, proceedings or liability, whether known or unknown; provided, however,
nothing herein shall prevent Purchaser from pursuing any Claims against any
third-party Property Document Preparer (other than the Released Parties) in
connection with any written agreement between Purchaser and such third-party
Property Document Preparer. This release expressly includes Claims of which
Purchaser is presently unaware or which Purchaser does not presently suspect to
exist which, if known by Purchaser, would materially affect Purchaser’s release
of Seller.
(c)    To the extent permitted by law, Purchaser hereby agrees that Purchaser
realizes and acknowledges that factual matters now unknown to it may have given
or may hereafter give rise to Claims which are presently unknown, unanticipated
and unsuspected, and Purchaser further agrees that the waivers and releases
herein have been negotiated and agreed upon in light of the realization, and
that Purchaser nevertheless hereby intends to release, discharge and acquit the
Released Parties from any and all Claims, except for Excepted Claims.

4



--------------------------------------------------------------------------------

 


1.7.    Purchaser’s Waiver of Objections. Notwithstanding anything to the
contrary herein, Purchaser and Seller acknowledge that any written disclosures
or discovery made by Purchaser prior to the Closing shall constitute notice to
Purchaser of the matter disclosed or discovered, and Seller shall have no
further liability if Purchaser thereafter consummates the transaction
contemplated hereby.
1.8.    Survival. Seller and Purchaser have agreed upon the Purchase Price
relating to the Property and other provisions of this Agreement in contemplation
and consideration of Purchaser’s agreeing to the provisions of Sections 1.2,
1.3, 1.4, 1.5, 1.6, and 1.7, which Sections shall survive the Closing
indefinitely and the delivery of the Deed and/or termination of this Agreement
and shall not be deemed merged into the Deed or other documents executed and
delivered by Purchaser or Seller, or both, at or in connection with Closing (the
Deed together with such documents, the “Closing Documents”).
ARTICLE II    

PURCHASE PRICE
2.1.    Purchase Price. The purchase price is FIFTY-SIX MILLION and 00/100
DOLLARS ($56,000,000.00) (the “Purchase Price”). The Purchase Price, net to
Seller without deduction, credit to Purchaser or expense to Seller, except as
expressly provided otherwise in this Agreement, will have been deposited by
Purchaser with Escrow Agent (as defined in Section 3.1, below) no later than the
time of Closing by wire transfer of immediately available federal funds. No
portion of the Purchase Price shall be allocated, nor attributable, to any items
of personal property. The Purchase Price must be received by Seller by 3:00 P.M.
(New York time) on a particular day in order for the Closing to be deemed to
have taken place as of such date.
ARTICLE III    

DEPOSIT AND OPENING OF ESCROW
3.1.    Deposit. Within one (1) business day following the Effective Date and as
a condition precedent to this Agreement becoming a binding agreement between the
parties, Purchaser will deposit FIVE HUNDRED THOUSAND and 00/100 DOLLARS
($500,000.00) (the “Initial Deposit”) with Fidelity National Title Insurance
Company, having an office at 485 Lexington Avenue, 18th Floor, New York, New
York 10017, Attention: Maribel Morales, Telephone: (212) 471-3819, Fax (212)
481-8747, Email: maribel.morales@fnf.com (“Escrow Agent”) by wire transfer of
immediately available federal funds and will provide Escrow Agent with a fully
completed form W-9 which provides Purchaser’s tax identification number. If
Purchaser fails to deposit the Initial Deposit within the time period provided
for above, Seller may at any time prior to Escrow Agent’s receipt of the Initial
Deposit, terminate this Agreement, in which event this Agreement shall be of no
further force and effect and thereafter neither party shall have any further
rights or obligations to the other hereunder, except as otherwise set forth in
this Agreement. If Purchaser delivers to Seller a Notice of Approval
(hereinafter defined) in accordance with Section 6.4, then on or prior to the
date which is one (1) business day following expiration of the Due Diligence
Period, Purchaser shall deposit an additional ONE MILLION FIVE HUNDRED THOUSAND
and 00/100 DOLLARS

5



--------------------------------------------------------------------------------

 


($1,500,000.00) with the Escrow Agent (the “Additional Deposit”) by wire
transfer of immediately available federal funds. The Initial Deposit together
with the Additional Deposit are herein collectively called the “Deposit”. The
Deposit shall be non-refundable at the expiration of the Due Diligence Period,
except as otherwise expressly set forth herein.
3.2.    Interest Bearing. The Deposit shall be held in an interest-bearing
escrow account by Escrow Agent in an institution as directed by Seller and
reasonably acceptable to Purchaser. All interest and income on the Deposit will
be remitted to the party entitled to the Deposit pursuant to this Agreement.
3.3.    Application. If Closing occurs, the Deposit will be credited against the
Purchase Price at Closing. If the Closing does not occur in accordance with the
terms hereof, the Deposit shall be delivered to the party entitled to the
Deposit, as provided in this Agreement. In all events, the Deposit shall be held
in escrow by Escrow Agent, in trust in accordance with the provisions of Article
XIV.
ARTICLE IV    

CONDITIONS TO CLOSING
4.1.    Conditions to Purchaser’s Obligation to Purchase. Purchaser’s obligation
to purchase the Property is expressly conditioned upon each of the following:
(a)    Performance by Seller. Seller’s performance in all material respects of
the obligations, covenants and deliveries required of Seller under this
Agreement.
(b)    Seller’s Deliveries. Seller’s delivery at Closing of the following, all
documents to be executed originals, unless otherwise indicated below, and, if
applicable, witnessed and properly acknowledged, provided, however that delivery
of the items set forth in Section 4.1(b)(iii),(iv) and (xi) may be accomplished
via on-site delivery at the Property or in such other manner as agreed by
Purchaser and Seller:
(i)    The Special Warranty Deed in the form attached hereto as Exhibit D,
subject to the following matters (the “Deed”):
(1)    Non-delinquent real property taxes, water and sewer charges and all
assessments (governmental and private) and unpaid installments thereof which are
not yet due and payable, subject to the provisions of Section 11.2;
(2)    Such state of facts as may be shown by inspection of the Property;
(3)    Rights of tenants, as tenants only, of the Land and Improvements under
the terms and conditions of all Leases with Purchaser hereby acknowledging that
Purchaser has examined such Leases; and
(4)    the Permitted Exceptions.

6



--------------------------------------------------------------------------------

 


(ii)    The Assignment and Assumption Agreement in the form attached as Exhibit
E (the “Assignment and Assumption Agreement”);
(iii)    The Leases (copies of which shall be acceptable if originals are
unavailable), together with any letters of credit held as security deposits
under any of the Leases and all instruments reasonably required to transfer such
letters of credit to Purchaser;
(iv)    The Service Agreements (copies of which shall be acceptable if originals
are unavailable), which are being assumed by Purchaser;
(v)    The Certification in the form attached hereto as Exhibit F that Seller is
not a “foreign person”;
(vi)    A copy of an Assistant Secretary’s Certificate evidencing the authority
of individuals to execute any instruments executed and delivered by Seller at
Closing, together with a certificate of good standing of Seller, in each case if
required by and reasonably acceptable to the Title Company;
(vii)    The Bill of Sale in the form attached hereto as Exhibit G;
(viii)    A closing statement in form and content satisfactory to Seller and
Purchaser (the “Closing Statement”) signed by Seller, which Closing Statement
may be transmitted via PDF;
(ix)    All keys and lock combinations for the Property and all leasing and
other files relating to the Property and all other licenses, certificates,
permits, plans, books, records and reports and other materials that comprise the
Intangible Property, to the extent such items are in Seller’s actual possession
or control;
(x)    Original tenant estoppel certificates executed by tenants under existing
Leases occupying eighty percent (80%) of the leased square footage in the
Improvements which estoppel certificates must include EKS&H, LLP and Nationwide
Mutual Insurance (the “Required Tenant Estoppel Certificates”). Each Required
Tenant Estoppel Certificate (1) will be on the form attached to the applicable
Lease, if any, or if there is no form attached to the Lease, then will be
substantially on the form attached hereto as Exhibit I (provided, however, if
any Lease limits the provisions to be included in any estoppel certificate, the
form shall be modified accordingly); and (2) will not have been modified in any
substantive, adverse manner. The addition of a knowledge qualification to an
estoppel certificate will not cause such tenant estoppel certificate to fail to
satisfy the requirements for an acceptable Required Tenant Estoppel Certificate.
In the event Seller fails, for any reason, to deliver to the Purchaser the
required number of Required Tenant Estoppel Certificates in accordance with the
provisions of this Section 4.1(b)(x) prior to the Closing (as the same be
extended in accordance with the provisions of Section 5.1 of this Agreement),
then Seller will not be deemed in default hereunder, and Purchaser’s sole remedy
will be to terminate this Agreement, whereupon the Title Company will return the
Deposit to Purchaser, and both parties will be relieved of any further
obligations hereunder,

7



--------------------------------------------------------------------------------

 


except for the obligations hereunder which expressly survive Closing or other
termination of this Agreement.
(xi)    A Tenant Notice Letter in the form attached hereto as Exhibit L executed
by Seller to be mailed out by Purchaser upon Closing;
(xii)    All applicable real estate transfer tax forms and affidavits;
(xiii)    A Colorado Form DR-1083 pertaining to Colorado withholding tax; and
(xiv)    Such additional assignments, instruments and documents appropriate to
be executed and delivered by Seller as may be reasonably necessary to complete
the transaction contemplated hereby and to carry out the intent and purposes of
this Agreement provided the same are commercially reasonable and do not require
disclosure of proprietary information.
(c)    Seller’s Representations and Warranties. The representations and
warranties of Seller set forth in Section 13.1 being true and correct in all
material respects as of Closing.
(d)    Title Insurance. Issuance of an American Land Title Association (or, if
same is not available in the State in which the Property is located, its local
equivalent) owner’s policy of title insurance (the “Title Policy”), with
liability in the amount of the Purchase Price, insuring that fee title vests in
the Purchaser subject only to the Permitted Exceptions with such endorsements as
Purchaser has obtained the commitment in writing of the Title Company to issue
prior to the expiration of the Due Diligence Period.
4.2.    Conditions to Seller’s Obligation to Sell. Seller’s obligation to sell
is expressly conditioned upon each of the following:
(a)    Performance by Purchaser. Purchaser’s performance in all material
respects of the obligations, covenants, and deliveries required of Purchaser
under this Agreement.
(b)    Receipt of Purchase Price. Receipt by Seller (or as Seller may direct) of
the Purchase Price in the manner provided in this Agreement.
(c)    Purchaser’s Deliveries. Purchaser’s delivery at Closing of the following,
all documents to be executed originals and, if applicable, witnessed and
properly acknowledged:
(i)    The Assignment and Assumption Agreement;
(ii)    The Closing Statement (signed by Purchaser), with a copy thereof to be
delivered to Seller, which Closing Statement may be transmitted via email as a
PDF.
(iii)    A Tenant Notice Letter in the form attached hereto as Exhibit L
executed by Purchaser;

8



--------------------------------------------------------------------------------

 


(iv)    If applicable, the Assignment of Purchase and Sale Agreement in the form
attached hereto as Exhibit O, together with such supporting evidence of the
Purchaser’s compliance with the terms of Section 15.7 as is reasonably required
by Seller;
(v)    a Real Property Transfer Declaration concerning the Property as required
by Colorado law;
(vi)    Evidence of the authority and the incumbency of any individuals to
execute any instruments executed and delivered by Purchaser at Closing
reasonably acceptable to the Title Company;
(vii)    All applicable real estate transfer tax forms and affidavits; and
(viii)    Such additional documents and instruments appropriate to be executed
and delivered by Purchaser as may be reasonably necessary to complete the
transaction contemplated hereby and to carry out the intent and purposes of this
Agreement, provided the same are commercially reasonable and do not require
disclosure of proprietary information.
(d)    Purchaser’s Representations and Warranties. The representations and
warranties of Purchaser set forth in Section 13.3 being true and correct in all
material respects as of Closing.
4.3.    No Financing Contingency. It is expressly understood and acknowledged by
Purchaser that this Agreement and Purchaser’s obligations hereunder are not
contingent or conditioned upon obtaining a commitment for or closing any
financing and the failure of Purchaser to obtain or close any financing for any
reason whatsoever, shall not be a failure of condition to Purchaser’s
performance hereunder. In addition, Seller will have no obligation to or privity
with any lender to Purchaser.
ARTICLE V    

THE CLOSING
5.1.    Date and Manner of Closing. The closing of the transaction contemplated
by this Agreement (the “Closing”) will occur through an escrow with Escrow
Agent, no later than 3:00 P.M. (New York, New York time) on January 23, 2014
(the “Closing Date”) or such earlier or later date as is agreed by the parties.
Notwithstanding the foregoing, Seller and Purchaser shall each have the right to
extend the Closing Date in order to obtain the Required Tenant Estoppel
Certificates until the earlier to occur of (i) five (5) business days after the
Required Tenant Estoppel Certificates have been delivered to Purchaser or (ii)
thirty (30) days after the original Closing Date, by delivering written notice
of such extension to the other party at least three (3) Business Days prior to
the original Closing Date.
5.2.    Closing. On the day prior to the Closing Date, Purchaser and Seller
shall execute a settlement statement generated by Escrow Agent. Subject to
satisfaction of the conditions to

9



--------------------------------------------------------------------------------

 


Closing set forth in Article IV hereof, on the Closing Date, Escrow Agent will
(i) not later than 3:00 P.M. (New York, New York time) deliver the Purchase
Price to Seller in the form of a wire transfer of immediately available funds,
and (ii) release for recordation the Deed and such other documents as may be
recorded.
5.3.    Delay in Closing; Authority to Close. If Closing does not occur on or
before the Closing Date, then unless on or before the Closing Date, Escrow Agent
receives a written notice from both Purchaser and Seller to the contrary, Escrow
Agent will deliver all monies and documents in accordance with the provisions of
this Agreement.
ARTICLE VI    

DUE DILIGENCE PERIOD
6.1.    Review and Approval of Documents and Materials. As of the Effective
Date, Seller has made documents (i) which pertain to the Property, (ii) are
located at the Property or are in any property manager’s office and (iii) are
non-proprietary and not privileged, available at the Property for review and
copying by Purchaser at Purchaser’s sole cost and expense (the “Property
Documents”). The Property Documents include, to the extent available to Seller
and applicable to the Property, the following:
(d)    Copies of the Leases and all amendments;
(e)    Copies of the Service Agreements;
(f)    Income and expense information for the current and prior calendar years
pertaining to the operation of the Property;
(g)    A current rent roll for the Property;
(h)    A current title commitment dated effective August 30, 2013 from Fidelity
National Title Insurance Company related to the Property;
(i)    ALTA/ACSM Land Title Survey dated October 1, 2013, last revised November
6, 2013, prepared by Gregory A. Clark (Colorado Registration No. 32430) of
Boundary Boys, LLC (the “Existing Survey”); and
(j)    The documents described on Schedule 6.1(g) attached hereto.
6.2.    Reliability of Information. The Property Documents and other information
provided by Seller and/or its agents to Purchaser under the terms of this
Agreement are for informational purposes only. Subject to Seller’s
Representations (hereinafter defined), Purchaser (a) is not in any way entitled
to rely upon the accuracy of the information within the Property Documents and
other information provided by Seller and/or its agents and (b) Purchaser will
rely exclusively on its own inspections and consultants with respect to all
matters Purchaser deems relevant to its decision to acquire the Property. The
provisions of this Section 6.2 shall survive the Closing and the delivery of the
Deed.

10



--------------------------------------------------------------------------------

 


6.3.    Due Diligence Period. Purchaser will have through 5:00 P.M. (New York,
New York time) on December 20, 2013 (the “Due Diligence Period”) to review the
Property Documents and other materials pertaining to the Property and to conduct
such studies, tests and inspections as it deems appropriate to analyze the
feasibility of the acquisition and ownership of the Property and to determine,
in Purchaser’s sole and absolute discretion, that the Property is suitable for
acquisition by Purchaser.
6.4.    Termination. If Purchaser determines in its sole and absolute discretion
within the Due Diligence Period that, it wishes to acquire and own the Property
in accordance with the terms of this Agreement, Purchaser shall provide written
notice (“Notice of Approval”) to Seller and Escrow Agent prior to the expiration
of the Due Diligence Period. If Purchaser fails to deliver a Notice of Approval
prior to the expiration of the Due Diligence Period, Purchaser will be deemed to
have elected to have terminated this Agreement pursuant to this Article VI and
Escrow Agent shall refund the Deposit to Purchaser. If Purchaser provides Notice
of Approval prior to the expiration of the Due Diligence Period, Purchaser will
have no further right to terminate this Agreement, except as may be otherwise
specifically provided for in this Agreement.
6.5.    Service Agreements. On or prior to the expiration of the Due Diligence
Period, Purchaser will advise Seller in writing of which Service Agreements
Purchaser desires Seller to terminate at or prior to Closing (the “Terminated
Service Agreements”). Following receipt of any such notice from Purchaser to
Seller designating the Terminated Service Agreements, Seller shall, promptly
after the expiration of the Due Diligence Period, send notices to the service
providers of the Terminated Service Agreements requesting the termination of the
Terminated Service Agreements as of the Closing. Seller shall pay any
termination fees due with respect to the Terminated Service Agreements. At
Closing, Purchaser shall assume: (i) the Terminated Service Agreements for any
period between the Closing Date and the date of termination of the Terminated
Service Agreements and (ii) all Service Agreements other than the Terminated
Service Agreements. If Purchaser fails on or prior to the expiration of the Due
Diligence Period to provide written notice to Seller as to the termination of
any Service Agreement, Purchaser shall be deemed to have agreed to assume such
Service Agreement.
ARTICLE VII    

INSPECTIONS
Either Purchaser or an Affiliated Entity (as such term is defined in Section
15.7) may have previously executed and delivered a separate Site Access and
Indemnification Agreement to Seller or an affiliate of Seller, a form of which
or an executed copy of which may be attached hereto as Exhibit K and the
provisions of the Site Access and Indemnification Agreement attached hereto as
Exhibit K (whether as a form or an executed copy) are incorporated by reference
as if fully set forth herein and shall benefit Seller as “Owner” thereunder
provided, however, that the terms of Section 21 of the Site Access and
Indemnification Agreement are not incorporated herein. The terms of such Site
Access and Indemnification Agreement, whether executed as a separate document or
incorporated as part of this Agreement by reference to the form attached as
Exhibit K are hereby extended through the Closing or other termination of this
Agreement. In furtherance of the foregoing, if Purchaser’s Affiliated Entity
executed and delivered the Site Access and Indemnification

11



--------------------------------------------------------------------------------

 


Agreement to Seller or an affiliate of Seller, Purchaser hereby agrees to be
bound by the terms and provisions thereof.
ARTICLE VIII    

TITLE AND SURVEY
8.1.    Title Documents. Seller has caused the Title Company (as hereinafter
defined) to deliver to Purchaser a commitment for title insurance, effective as
of August 30, 2013 (“Title Commitment”) for the Property from Fidelity National
Title Insurance Company, having an office at 485 Lexington Avenue, 18th Floor,
New York, New York 10017, Attention: Maribel Morales, Telephone: (212) 471-3819,
Fax (212) 481-8747, Email: maribel.morales@fnf.com (the “Title Company”).
8.2.    Survey. Purchaser has the Existing Survey, and within two (2) business
days after the Effective Date, Purchaser will order any recertification of the
Existing Survey that Purchaser has elected to obtain.
8.3.    Title Objections. Purchaser will have until the date that is five (5)
days prior to the expiration of the Due Diligence Period to examine title to the
Property and the Existing Survey, and in Purchaser’s discretion to object, by
delivery of a notice of objections to Seller, to any exceptions to title
disclosed on the Title Commitment and to any matters disclosed on the Existing
Survey (“Exceptions”). Upon receipt of such objections from Purchaser, Seller
may, but is under no obligation to, remove or agree to remove the objectionable
Exceptions, except Seller agrees to remove monetary liens created by, through or
under Seller (but expressly excluding any mechanics liens created by tenants)
provided Seller’s liability for removal of all such liens (except in the case of
any mortgages or deeds of trust created by Seller) collectively shall be limited
to $75,000 (“Monetary Lien Removal Obligation”). If Seller or Title Company does
not (or does not agree to) remove or insure over (without payment of additional
premium) the objectionable exceptions on or before the expiration of the Due
Diligence Period, Purchaser may terminate this Agreement in accordance with
Article VI. If Purchaser fails to terminate this Agreement, the Exceptions and
all other matters otherwise affecting title to the Property, except those
matters Seller has removed or agreed to remove, will constitute the “Permitted
Exceptions”.
8.4.    Title Updates. If any supplemental title report or update issued
subsequent to the date of the Title Commitment contains exceptions (“New
Exceptions”) other than those in the Title Commitment, Purchaser will be
entitled to object to the New Exceptions by delivery of a notice of objections
to Seller on or before the date that is five (5) days following Purchaser’s
receipt of such supplement or update. If Purchaser fails to deliver to Seller a
notice of objections on or before such date, Purchaser will be deemed to have
waived any objection to the New Exceptions (except as provided in the Monetary
Lien Removal Obligation), and the New Exceptions will be included as Permitted
Exceptions. Seller will have not less than ten (10) days from the receipt of
Purchaser’s notice (and, if necessary, Seller may extend the Closing Date to
provide for such ten (10) day period and for five (5) days following such period
for Purchaser’s response), within which time Seller may, but is under no
obligation to, remove the objectionable New Exceptions. If, within the ten (10)
day period, Seller or Title Company does not (or does not agree to) remove the
objectionable New Exceptions, then Purchaser may terminate this Agreement upon
notice to Seller no later than five (5) days following expiration of the (10)
day cure period. If Purchaser terminates this Agreement, the Deposit will be
promptly returned to Purchaser, and the parties shall be released from all
further obligations under this Agreement (except those that expressly survive
termination of this Agreement). If Purchaser fails to terminate this Agreement
in the manner set forth above, the New Exceptions (except those Seller and/or
Title Company has removed or agreed to remove and except as provided in the
Monetary Lien Removal Obligation) will be included as Permitted Exceptions.
8.5.    Encumbrances. Subject to the Monetary Lien Removal Obligation, the
existence of mortgages, liens, or other encumbrances not permitted hereby shall
not be objections to title provided that properly executed instruments in
recordable form necessary to satisfy the same are delivered to the Title Company
at the Closing together with recording and/or filing fees (or an appropriate
credit against the Purchase Price given for such fees), and Purchaser and Seller
agree that such mortgages, liens or other encumbrances may be paid out of the
cash consideration to be paid by Purchaser.
8.6.    Notice of Commencement. Work performed or to be performed by and on
behalf of a tenant or subtenant under a Lease affecting the Property will not be
Seller’s responsibility. Accordingly, neither notices of commencement of work to
be performed by contractors or subcontractors engaged by such tenants or
subtenants nor any liens filed with respect to any work performed by or on
behalf of any such tenant or subtenant will constitute objections to title.
8.7.    Seller’s Failure to Remove. If Seller fails on or before Closing to
remove any objectionable Exception or New Exception (including as provided in
the Monetary Lien Removal Obligation) that Seller agreed in accordance with the
terms of this Article to remove, then Purchaser may elect either to close with
no adjustment to the Purchase Price or to terminate this Agreement and receive
the Deposit back.
ARTICLE IX    

RISK OF LOSS

12



--------------------------------------------------------------------------------

 


9.1.    Casualty. If the Property is damaged or destroyed by fire or other
casualty prior to the Closing then promptly after Seller becomes aware of the
damage or destruction Seller will notify Purchaser thereof (the “Damage
Notice”). If the cost of repair is less than $500,000 (the “Casualty
Threshold”), and repairs will, in Seller’s reasonable estimation, take less than
six (6) months to effectuate, Closing will proceed in accordance with the terms
of this Agreement for the full Purchase Price, notwithstanding the damage or
destruction; provided, however, that Seller will pay or assign (to the extent
assignable and if not assignable, credit to Purchaser at Closing the amount of
such insurance proceeds) to Purchaser at Closing all insurance proceeds
resulting from such casualty damage and credit to Purchaser the amount of any
applicable deductible under the insurance policies pursuant to which the
insurance proceeds are paid or assigned and the dollar amount of any uninsured
casualty damage. If the cost of repair is equal to or greater than $500,000, or
if repair will, in Seller’s reasonable estimation, take six (6) months or longer
to effectuate, or if any Lease exceeding 20,000 square feet on the Property is
terminated as a result thereof, Purchaser may elect to terminate this Agreement
by delivering written notice to Seller within fifteen (15) days after the date
of the Damage Notice (and Closing will be extended as needed to provide for such
15-day period), in which event the Deposit will be refunded. If neither party
terminates this Agreement within the 15-day period, Closing will proceed in
accordance with the terms of this Agreement for the full Purchase Price,
notwithstanding the damage or destruction and Seller will pay or assign to
Purchaser at Closing all insurance proceeds, if any, resulting from the casualty
and credit to Purchaser any applicable deductible amounts under the insurance
policies pursuant to which the insurance proceeds are paid or assigned.
9.2.    Condemnation. If, prior to the Closing, (a) a condemnation or eminent
domain proceeding (“Taking”) is commenced against the Property, or (b) Seller
shall receive an official written notice from any governmental authority having
eminent domain power over the Property of its intention to take, by condemnation
or eminent domain proceeding, all or any portion of the Property, Seller will
give Purchaser notice within ten (10) days after Seller receives notice of such
condemnation or eminent domain proceeding, and Purchaser may, by written notice
to Seller (“Taking Notice”) elect to terminate this Agreement, which Taking
Notice shall be sent no later than thirty (30) days after receipt of Seller’s
notice, time being of the essence, or such sooner period of time if the Closing
is less than thirty (30) days after receipt of Seller’s notice.
If Purchaser does not give Seller a Taking Notice in accordance with this
Section 9.2, Purchaser will complete the transaction contemplated hereby without
abatement or reduction in the Purchase Price, and Seller shall assign to
Purchaser all rights, if any, to receive the award payable as a result of such
proceeding.
ARTICLE X    

OPERATION OF THE PROPERTY
10.1.    Operations. From the Effective Date through the Closing Date, Seller
will continue to operate and maintain the Property substantially consistent with
its standards of operation and maintenance prevailing immediately prior to the
Effective Date.
10.2.    Tenant Defaults. Until (but not including) the date which is three (3)
business days prior to the expiration of the Due Diligence Period, Seller
reserves the right to institute summary proceedings against any tenant on any
default or failure to perform by any such tenant prior to the Closing, and
Seller shall promptly notify Purchaser of the initiation of any such
proceedings. It is agreed that no representations have been made and no
responsibility is assumed by Seller with respect to the continued occupancy of
the Property or any part thereof by any tenant or tenants or subtenant or
subtenants now or hereafter in possession. Commencing on the date which is three
(3) business days prior to the expiration of the Due Diligence Period, Seller
will not institute any proceedings against a tenant without Purchaser’s prior
approval.
10.3.    Service Agreements/Leases During Due Diligence Period. Until (but not
including) the date which is three (3) business days prior to the expiration of
the Due Diligence Period, Seller may, without Purchaser’s consent, continue to
enter into new service agreements and to amend existing Service Agreements (“New
Service Agreements”), and to enter into new leases and to amend existing Leases
(“New Leases”), with respect to the Property, including agreements to make
leasehold improvements and pay leasing commissions. Seller will deliver to
Purchaser a copy of each New Service Agreement or New Lease and all documents
reasonably related thereto (e.g. commission agent agreements) within two (2)
business days after its execution. Seller will not enter into any New Service
Agreement or New Lease commencing on the date which is three (3) business days
prior to the expiration of the Due Diligence Period.
10.4.    Services Agreements /Leases After Due Diligence Period. Commencing on
the day following expiration of the Due Diligence Period, Seller will not enter
into New Service Agreements or New Leases with respect to the Property, without
first obtaining Purchaser’s consent.
10.5.    Purchaser Assumes Costs. Upon Closing, Purchaser will assume all
liability for, and shall thereafter pay, all amounts (including tenant
concessions and tenant improvement costs and leasing commissions or fees): (i)
due under or in connection with, any New Service Agreement or New Lease; (ii)
that become payable on or after the Closing Date in connection with any existing
Lease or Service Agreement (notwithstanding the fact that such amounts may have
been ascertainable prior to the Closing Date). Except as set forth herein,
Purchaser will not receive a credit for any free rent under any Leases or New
Leases. Purchaser shall receive a credit against the Purchase Price at Closing
for (i) all outstanding and unpaid tenant improvement costs and leasing
commissions for which Seller is responsible as landlord under the primary term
of the Leases with respect to Leases entered into by Seller prior to the
Effective Date, including those tenant improvement allowances and leasing
commissions under existing Leases as set forth on Schedule 10.5 attached hereto
to the extent unpaid as of the Closing Date, and (ii) the free rent under the
primary term of existing Leases entered into by Seller prior to the Effective
Date (or under any extension term pursuant to an extension right under an
existing Lease exercised by the tenant thereunder prior to the Effective Date)
applicable to the portion of the term under such Leases occurring from and after
the Closing Date, including the free rent as set forth on Schedule 10.5 attached
hereto to the extent applicable to the portion of the term under such Leases
occurring from and after the Closing Date. On or prior to Closing, Seller shall
terminate the existing property management and leasing agreement with CBRE, Inc.
(the “Property Management Agreement”), which shall not be considered a Service
Agreement; provided, however, that Seller may retain CBRE, Inc. in connection
with Seller’s preparation of bills pursuant to Section 11.3(b) hereof. Seller
shall pay any fees resulting from the termination of the Property Management
Agreement. Purchaser’s obligations under this Section 10.5 shall survive Closing
and the delivery of the Deed.
ARTICLE XI    

CLOSING PRORATIONS AND ADJUSTMENTS; PAYMENT OF CLOSING COSTS
11.1.    General. Seller shall pay (a) the fees of any counsel representing it
in connection with this transaction; (b) the basic premium for the Title Policy
(specifically excluding the cost of extended coverage and any endorsements
requested by Purchaser, which expenses shall be borne by Purchaser); (c) one
half (½) of any escrow fee which may be charged by the Title Company; (d) the
recording fees for the Deed; and (e) the cost of the Existing Survey. Purchaser
shall pay (v) the fees of any counsel representing Purchaser in connection with
this transaction; (w) the cost of any new survey of the Property (other than the
Existing Survey) or any update of the Existing Survey; (x) the cost of extended
coverage under the Title Policy and the cost of any title insurance endorsements
ordered by Purchaser; (y) any documentary, transfer or sales tax; and (z) one
half (½) of any escrow fees charged by the Title Company. Seller will pay the
cost of recording any instruments required to discharge any liens or
encumbrances against the Property required to be discharged at Closing. All
other costs and expenses incident to this transaction and the closing thereof
shall be paid by the party incurring the same.
11.2.    Prorations. The following are to be apportioned between Purchaser and
Seller as of 12:01 a.m. on the Closing Date (provided, however, that in the
event that any of the Leases or subleases, if any, covering all or part of the
Property provide that the tenants or subtenants thereunder are responsible for
direct payment of any of the expenses, such expenses shall not be apportioned as
between Seller and Purchaser):
(a)    General real estate taxes and assessments will be prorated for the year
of Closing, based on the most recent mill levy and most recent assessed value;
(b)    Rents if, as and when collected, including base rents, escalations,
additional rent and percentage rent (“Rents”) as further described below;
(c)    Water, sewer, gas, electric, vault and fuel charges, if any;
(d)    Operating expenses for the Property including sums due or already paid
pursuant to any Service Agreements;
(e)    Amounts paid pursuant to all transferable licenses and permits, on the
basis of the fiscal year for which levied; and
(f)    Assessments but only for the annual installment for the fiscal year in
which the Closing occurs.
At least two (2) business days prior to the Closing Date, Seller shall provide
Purchaser with a preliminary prorations schedule for Purchaser’s review.
11.3.    Rents. (a) Purchaser will receive a credit for all prepaid Rents, if
any, paid by any tenants. Rents under the Leases will be adjusted and pro rated
on an “if as and when collected” basis. If, on the Closing Date, there are any
unpaid rents for the month of Closing or past due Rents owing by any tenant for
any prior period, Rents collected by Purchaser after the Closing Date from such
tenants will be applied first, to amounts due Purchaser for periods following
the month in which the Closing occurred, second, to the month of Closing; third,
to amounts due Seller for the month prior to Closing; and fourth, to amounts due
Seller for periods prior to the month before the Closing occurred. Purchaser
will use commercially reasonable efforts after Closing to collect all Rents in
the usual course of Purchaser’s operation of the Property, but Purchaser will
not be obligated to institute any lawsuit or incur any out-of-pocket expense to
collect any delinquent Rents. After Closing, for so long as a tenant remains a
tenant of the Property, Seller will not initiate any action against such tenant
for collection of any Rent. The party receiving such amount shall pay to the
other party the portion to which it is entitled, within ten (10) days of its
receipt of same.
(b)    After Closing once Seller has received all information necessary to
prepare same, Seller shall prepare and deliver to Purchaser the bills to tenants
for amounts under Leases due to or from tenants attributable to periods prior to
January 1, 2014 (including, without limitation, delinquencies and sums due with
respect to the reconciliation of Overage Rent (as hereinafter defined) for the
2013 calendar year (the “2013 Reconciliation”). At the time of delivery of the
2013 Reconciliation, Seller shall pay to Purchaser (for payment by Purchaser to
the applicable tenant) any overpayment received by Seller from tenants for the
2013 calendar year. Promptly following Seller’s delivery of the 2013
Reconciliation to Purchaser, Purchaser shall reproduce such bills on Purchaser’s
letterhead and deliver the same and any such overpayments (together with
invoices for any underpayment by any tenant attributable to the 2013 calendar
year) to the applicable tenants. Purchaser will use commercially reasonable
efforts to collect from tenants any underpayment for Overage Rent due by such
tenants as a result of the 2013 Reconciliation, and the amount of such
under-collected rents shall be paid and delivered to Seller after actual receipt
by Purchaser of payment from such tenants.
(c)    Supplementing subsection (a) above, additional or escalation rent based
upon: (x) a percentage of sales or (y) tenant’s share of real estate taxes,
operating expenses, labor costs, costs of living indices or porter’s wages
(collectively, “Overage Rent”) attributable to the period commencing January 1,
2014 and ending as of 12:01 a.m. on the Closing Date shall be pro rated between
Seller and Purchaser at Closing.
(d)    The provisions of this Section 11.3 shall survive the Closing and the
delivery of the Deed for a period of nine (9) months from the Closing Date.
11.4.    Security Deposits. All security deposits made by any of the tenants of
the Property now held by Seller, as shown on Exhibit B-1, or received by Seller
prior to Closing, will be turned over or credited to Purchaser at the Closing.
Seller has advised Purchaser that, as of the Effective Date, Seller is not
holding any Security Deposits in the form of letters of credit.
11.5.    Final Adjustment After Closing. If final bills are not available or
cannot be issued prior to Closing for any item being prorated under this
Article, then Purchaser and Seller agree to allocate such items on a fair and
equitable basis as soon as such bills are available, final adjustment to be made
as soon as reasonably possible after the Closing. Payments in connection with
the final adjustment will be due within ten (10) business days of notice.
Purchaser and Seller agree to cooperate and to use commercially reasonable
efforts to complete such adjustments not more than one hundred twenty (120) days
after Closing. In addition, if any obvious error in either the calculations or
amount of final figures used in a closing adjustment is discovered within one
hundred twenty (120) days after Closing, Purchaser and Seller agree to correct
such error promptly upon notice from the other party and to use commercially
reasonable efforts to complete such adjustment within such one hundred twenty
(120) day period after Closing. This Section 11.5 shall survive the Closing and
the delivery of the Deed for a period of six (6) months from the Closing Date.
11.6.    Thirty-Day Month. All prorations and/or adjustments provided for in
this Agreement will be made based on the actual number of days in the month of
Closing, unless specifically stated otherwise.
11.7.    Regulation S-X. Purchaser has advised Seller that Purchaser must comply
with Regulation §210.3-14 promulgated under the Securities Exchange Act of 1934,
as amended (“Regulation S-X”), which requires Purchaser to cause to be prepared
audited income statements for the Property. Upon request of Purchaser within one
(1) year after the Closing Date, Seller shall, within ten (10) days after such
request, provide to Purchaser or make available to Purchaser at Seller’s place
of business or the Property as elected by Seller, at Purchaser’s cost and
expense, any books and records of Seller directly related to the operations and
financial results of the Property in Seller’s possession or under Seller’s
control as are reasonably requested by Purchaser and reasonably necessary for
Purchaser’s auditors to prepare such audited income statements in compliance
with Regulation S-X.
ARTICLE XII    

DEFAULT
12.1.    Default by Purchaser. IN THE EVENT OF ANY DEFAULT BY PURCHASER, SELLER
WILL BE ENTITLED, AS ITS SOLE AND EXCLUSIVE REMEDY, TO TERMINATE THIS AGREEMENT
AND RECEIVE THE DEPOSIT AS LIQUIDATED DAMAGES FOR THE BREACH OF THIS AGREEMENT.
IT IS AGREED BETWEEN SELLER AND PURCHASER THAT THE ACTUAL DAMAGES TO SELLER IN
THE EVENT OF SUCH BREACH ARE IMPRACTICAL TO ASCERTAIN, AND THE AMOUNT OF THE
DEPOSIT IS A REASONABLE ESTIMATE THEREOF. NOTWITHSTANDING THE FOREGOING, SELLER
SHALL RETAIN ALL ITS RIGHTS PURSUANT TO THIS AGREEMENT, AT LAW, AND/OR IN
EQUITY, AND NOTHING CONTAINED IN THIS SECTION 12.1, WILL LIMIT THE LIABILITY OF
PURCHASER UNDER (I) ANY INDEMNITY PROVIDED BY PURCHASER UNDER THIS AGREEMENT;
(II) ANY OF THE DOCUMENTS AND INSTRUMENTS EXECUTED AND DELIVERED TO SELLER
PURSUANT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, OR (III) ANY ACTIONS
COMMENCED AFTER CLOSING WITH RESPECT TO ANY OBLIGATION OR REPRESENTATION OF
PURCHASER, WHICH BY THE TERMS OF THIS AGREEMENT SURVIVES CLOSING, INCLUDING BUT
NOT LIMITED TO, PROVISIONS REGARDING CONFIDENTIALITY AND PAYMENT OF BROKERAGE
FEES.
12.2.    Default by Seller. In the event of any default by Seller in the terms
of this Agreement, Purchaser’s sole remedies will be either to: (i) terminate
this Agreement and receive a refund of the Deposit in full consideration of any
claims Purchaser may have against the Seller; or (ii) to commence within sixty
(60) days of the date the Closing was to have occurred and diligently prosecute
an action in the nature of specific performance. If an action in the nature of
specific performance is not an available remedy or if Purchaser elects to
commence such action and is unsuccessful, then the Deposit will be returned to
Purchaser and the parties released from their obligations under this Agreement
(except those that expressly survive termination of this Agreement). Under no
circumstances will Purchaser have available to it an action at law or otherwise
for damages, except as expressly set forth in this Agreement.
ARTICLE XIII    

REPRESENTATIONS AND WARRANTIES
13.1.    Seller’s Representations. Seller represents and warrants to Purchaser
the following (collectively, “Seller’s Representations”) as of the Effective
Date and as of the Closing Date, provided, however, that Purchaser’s remedies in
the instance that any of Seller’s Representations are known to be untrue as of
the Closing Date, are limited to those set forth in Article XII:
(e)    Seller is duly organized, validly existing and in good standing under the
laws of the state of its formation set forth in the initial paragraph of this
Agreement; and has or at the Closing will have the entity power and authority to
sell and convey the Property and to execute the documents to be executed by
Seller and prior to the Closing will have taken as applicable, all corporate or
equivalent entity actions required for the execution and delivery of this
Agreement, and the consummation of the transactions contemplated by this
Agreement.
(f)    Seller has all necessary approvals to execute and deliver this Agreement
and perform its obligations hereunder, and to Seller’s knowledge, no other
authorization or approvals, whether of governmental bodies or otherwise, will be
necessary in order to enable Seller to enter into or comply with the terms of
this Agreement.
(g)    This Agreement and the other documents to be executed by Seller
hereunder, upon execution and delivery thereof by Seller, will have been duly
entered into by Seller, and will constitute legal, valid and binding obligations
of Seller. To Seller’s knowledge, neither this Agreement nor anything provided
to be done under this Agreement violates or shall violate any contract,
document, understanding, agreement or instrument to which Seller is a party or
by which it is bound.
(h)    Seller is a “United States person” within the meaning of Sections
1445(f)(3) and 7701(a)(30) of the Internal Revenue Code of 1986, as amended.
(i)    To Seller’s knowledge, the Leases provided to Purchaser by Seller are
true, correct and complete copies of the Leases between Seller and the tenants,
including any and all amendments, renewals and extensions thereof. The Schedule
of Existing Tenants attached hereto as Exhibit B was prepared for Seller by
Seller’s third party manager of the Property, and to Seller’s knowledge, is true
and correct in all material respects and lists all Leases as of the Effective
Date, and is the schedule of Leases maintained by Seller and relied on by Seller
for internal administration purposes.
(j)    Seller has received no written notice from any governmental body or
agency of any violation or alleged violation of any zoning ordinance, land use
law or building code with respect to the Property, which violation or alleged
violation has not been corrected.
(k)    Seller has received no written notice from any governmental body or
agency of any pending or threatened condemnation proceeding against the Property
or any formal notice of condemnation with respect to the Property.
(l)    Seller has received no written notice from any governmental body or
agency of any violation or alleged violation of any applicable law with respect
to Hazardous Materials on the Property.
(m)    Seller (which for this purpose includes its partners, members, principal
stockholders and any other constituent entities (i) has not been designated as a
“specifically designated national and blocked person” on the most current list
published by the U.S. Treasury Department Office of Foreign Assets Control at
its official website,
<http://www.treas.gov/offices/enforcement/ofac/sdn/t11sdn.pdf> or at any
replacement website or other replacement official publication of such list and
(ii) is currently in compliance with and will at all times during the term of
this Agreement (including any extension thereof) remain in compliance with the
regulations of the Office of Foreign Asset Control of the Department of the
Treasury and any statute, executive order (including the September 24, 2001,
Executive Order Blocking Property and Prohibiting Transactions with Persons Who
Commit, Threaten to Commit, or Support Terrorism), or other governmental action
relating thereto.
(n)    Except as disclosed on Schedule 13.1(j) there is no litigation pending
(or, to Seller’s knowledge, threatened in writing) against Seller with regard to
Seller’s ownership or operation of the Property.
(o)    To Seller’s knowledge, the Service Agreements provided to Purchaser by
Seller are true, correct and complete copies of the Service Agreements relevant
to the Property, including any and all amendments, renewals and extensions
thereof.
(p)    There are no employees who are employed by Seller or any property manager
engaged by Seller in the operation, management or maintenance of the Property
whose employment will continue after Closing. On and after the Closing, there
will be no obligations concerning any pre-Closing employees of Seller, nor will
there be any property management agreement which will be binding on Purchaser or
the Property.
13.2.    Definition of Seller’s Knowledge. Any representation made “to Seller’s
knowledge” will not be deemed to imply any duty of inquiry. For purposes of this
Agreement, the term Seller’s “knowledge” means the actual knowledge of the
Designated Representatives of Seller and will not be construed to refer to the
knowledge of any other officer, director, agent, employee or representative of
the Seller, or any affiliate of the Seller, or to impose upon such Designated
Representatives any duty to investigate the matter to which such actual
knowledge or the absence thereof pertains, or to impose upon such Designated
Representatives any individual personal liability. As used herein, the term
“Designated Representatives of Seller” refers to Eric Sobek, Director, Retail
Asset Management, and John Cornuke, Director, Asset Management.
13.3.    Purchaser’s Representations, Warranties, and Covenants. For the purpose
of inducing Seller to enter into this Agreement and to consummate the sale and
purchase of the Property in accordance herewith, Purchaser represents and
warrants to Seller the following as of the Effective Date and as of the Closing
Date:
(a)    Purchaser is a limited partnership, duly organized, validly existing and
in good standing under the laws of the State of Delaware.
(b)    Purchaser, acting through any of its duly empowered and authorized
officers or members, has all necessary entity power and authority to transact
the business in which it is engaged, and has full power and authority to enter
into this Agreement, to execute and deliver the documents and instruments
required of Purchaser herein, and to perform its obligations hereunder; and no
consent not obtained of any of Purchaser’s partners, directors, officers or
members is required to so empower or authorize Purchaser. The compliance with or
fulfillment of the terms and conditions hereof will not conflict with, or result
in a breach of, the terms, conditions or provisions of, or constitute a default
under, any agreement to which Purchaser is a party or by which Purchaser is
otherwise bound, which conflict, breach or default would have a material adverse
effect on Purchaser’s ability to consummate the transaction contemplated by this
Agreement.
(c)    No pending or, to the knowledge of Purchaser, threatened litigation
involving Purchaser exists which if determined adversely would restrain the
consummation of the transactions contemplated by this Agreement or would declare
illegal, invalid or non-binding any of Purchaser’s obligations or covenants to
Seller.
(d)    Other than Seller’s Representations, Purchaser has not relied on any
representation or warranty made by Seller or any representative of Seller,
including Broker (as defined below), in connection with this Agreement and the
acquisition of the Property.
(e)    Purchaser (which for this purpose includes its partners, members,
principal stockholders and any other constituent entities) (i) has not been
designated as a “specifically designated national and blocked person” on the
most current list published by the U.S. Treasury Department Office of Foreign
Assets Control at its official website,
<http://www.treas.gov/offices/enforcement/ofac/sdn/t11 sdn.pdf> or at any
replacement website or other replacement official publication of such list; (ii)
is currently in compliance with and will at all times during the term of this
Agreement (including any extension thereof) remain in compliance with the
regulations of the Office of Foreign Asset Control of the Department of the
Treasury and any statute, executive order (including the September 24, 2001,
Executive Order Blocking Property and Prohibiting Transactions with Persons Who
Commit, Threaten to Commit, or Support Terrorism), or other governmental action
relating thereto; and (iii) has not used and will not use funds from illegal
activities for any portion of the Purchase Price, including the Deposit.
(f)    (i) Purchaser is not an “employee benefit plan” as defined in Section
3(3) of the Employee Retirement Income Security Act of 1974 (“ERISA”), which is
subject to Title I of ERISA, or a “plan” as defined in Section 4975(e)(1) of the
Code, which is subject to Section 4975 of the Code; and (ii) the assets of
Purchaser do not constitute “plan assets” of one or more such plans for purposes
of Title I of ERISA or Section 4975 of the Code; and (iii)(a) Purchaser is not a
“governmental plan” within the meaning of Section 3(32) of ERISA, and assets of
Purchaser do not constitute plan assets of one or more such plans; or (b)
transactions by or with Purchaser are not in violation of state statutes
applicable to Purchaser regulating investments of and fiduciary obligations with
respect to governmental plans.
13.4.    Survival. The representations and warranties made by Purchaser in
Section 13.3 (other than those made in Sections 13.3 (e) and (f) which are meant
to survive indefinitely) shall survive the Closing and delivery of the Deed for
a period of nine (9) months. The representations made by Seller of Section 13.1
shall survive for the time period(s) set forth in Section 15.23.
ARTICLE XIV    

ESCROW PROVISIONS
14.1.    Escrow Provisions. The Deposit and any other sums (including without
limitation, any interest earned thereon) which the parties agree shall be held
in escrow (collectively “Escrow Funds”), shall be held by Escrow Agent, in trust
and disposed of only in accordance with the following provisions:
(a)    Escrow Agent hereby agrees to hold, administer, and disburse the Escrow
Funds pursuant to this Agreement. Escrow Agent shall invest such Escrow Funds in
a segregated, interest-bearing money market account at JPMorgan Chase Bank. In
the event any interest or other income shall be earned on such Escrow Funds,
such interest or other income become a part of the Escrow Funds and will be the
property of the party entitled to the Deposit pursuant to this Agreement.
Purchaser’s and Seller’s Federal Identification Numbers are set forth below.
(b)    At such time as Escrow Agent receives written notice from either
Purchaser or Seller, or both, setting forth the identity of the party to whom
such Escrow Funds (or portions thereof) are to be disbursed and further setting
forth the specific section or paragraph of the Agreement pursuant to which the
disbursement of such Escrow Funds (or portions thereof) is being requested,
Escrow Agent shall disburse such Escrow Funds pursuant to such notice; provided,
however, that if such notice is given by either Purchaser or Seller but not
both, Escrow Agent shall (i) promptly notify the other party (either Purchaser
or Seller as the case may be) that Escrow Agent has received a request for
disbursement, and (ii) withhold disbursement of such Escrow Funds for a period
of ten (10) days after receipt of such notice of disbursement and if Escrow
Agent receives written notice from either Purchaser or Seller within said ten
(10) day period which notice countermands the earlier notice of disbursement,
then Escrow Agent shall withhold such disbursement until both Purchaser and
Seller can agree upon a disbursement of such Escrow Funds. Purchaser and Seller
hereby agree to send to the other, pursuant to Section 15.6 below, a duplicate
copy of any written notice sent to Escrow Agent and requesting any such
disbursement or countermanding a request for disbursement.
(c)    In performing any of its duties hereunder, Escrow Agent shall not incur
any liability to anyone for any damages, losses, or expenses, except for willful
default or breach of trust, and it shall accordingly not incur any such
liability with respect to (i) any action taken or omitted in good faith upon
advice of its legal counsel given with respect to any questions relating to the
duties and responsibilities of Escrow Agent under this Agreement, or (ii) any
action taken or omitted in reliance upon any instrument, including any written
notice or instruction provided for in this Agreement, not only as to its due
execution and the validity and effectiveness of its provisions but also as to
the truth and accuracy of any information contained therein, which Escrow Agent
shall in good faith believe to be genuine, to have been signed or presented by a
proper person or persons, and to conform with the provisions of this Agreement.
(d)    Notwithstanding the provisions of Section 14.1 (b), in the event of a
dispute between Purchaser and Seller sufficient, in the sole discretion of
Escrow Agent to justify its doing so or in the event that Escrow Agent has not
disbursed the Escrow Funds on or before ten (10) days after the Closing Date,
Escrow Agent shall be entitled to tender into the registry or custody of any
court of competent jurisdiction the Escrow Funds, together with such legal
pleadings as it may deem appropriate, and thereupon be discharged from all
further duties and liabilities under this Agreement. Any such legal action may
be brought in a federal or state court in Denver County, Colorado or, if is such
courts do not have jurisdiction as to the parties or matters involved then such
court as Escrow Agent shall determine to have jurisdiction thereof.
(e)    Escrow Agent has executed this Agreement in the place indicated on the
signature page hereof in order to confirm that the Escrow Agent has received the
Deposit and shall hold the Escrow Funds in escrow, and shall disburse the Escrow
Funds pursuant to the provisions of this Article XIV.
ARTICLE XV    

GENERAL PROVISIONS
15.1.    No Agreement Lien. In no event will Purchaser have a lien against the
Property by reason of any deposits made under this Agreement or expenses
incurred in connection therewith and Purchaser waives any right that it might
have to so lien the Property.
15.2.    Confidentiality. Either Purchaser or an Affiliated Entity (as such term
is defined in Section 15.7) may have previously executed and delivered a
separate Confidentiality Agreement to Seller or an affiliate of Seller, a form
or the original executed copy of which is attached hereto as Exhibit J. and the
provisions of the Confidentiality Agreement attached hereto as Exhibit J
(whether as a form or an executed copy) are incorporated by reference as if
fully set forth herein and shall benefit Seller as “Company” thereunder. The
terms of such Confidentiality Agreement, whether executed as a separate document
or incorporated as part of this Agreement by reference to the form attached as
Exhibit J are hereby extended through the Closing or other termination of this
Agreement. In furtherance of the foregoing, if Purchaser’s Affiliated Entity
executed and delivered the Confidentiality Agreement to Seller or an affiliate
of Seller, Purchaser hereby agrees to be bound by the terms and provisions
thereof. In addition to the foregoing, the parties agree that no press release
may be issued by Seller or Purchaser disclosing the price or the terms of the
sale or the identity of the party not making the disclosure without the mutual
consent of the parties.
15.3.    Headings. The captions and headings herein are for convenience and
reference only and in no way define, describe or limit the scope, content or
intent of this Agreement or in any way affect its provisions.
15.4.    Brokers. Seller and Purchaser agree that HFF, L.P. (“Broker”) was the
only broker with whom the parties negotiated in connection with the sale and
purchase of the Property. Seller is obligated to pay any and all brokerage
commissions payable to the Broker, in accordance with a separate agreement
between it and the Broker. Seller agrees to indemnify and hold Purchaser
harmless from the claims of any other party claiming a commission due it by
reason of an agreement with Seller. Purchaser agrees to indemnify and hold
Seller harmless from the claims of any other party claiming a commission due it
by reason of an agreement with Purchaser. The provisions of this Section will
survive the Closing and the delivery of the Deed or termination of this
Agreement.
15.5.    Modifications. This Agreement may not be modified in any respect except
by an instrument in writing and duly signed by the parties hereto. The parties
agree that this Agreement contains all of the terms and conditions of the
understanding between the parties hereto and that there are no oral
understandings whatsoever between them.
15.6.    Notices. All notices, consents, approvals, acceptances, demands,
waivers and other communications (“Notice”) required or permitted hereunder must
be in writing and must be sent by (i) nationally recognized overnight delivery
service that provides evidence of the date of delivery, if sent by overnight
courier, in which case it shall be deemed delivered one business day after
deposit with such courier, (ii) facsimile transmission, in which case notice
shall be deemed delivered upon receipt of confirmation of transmission and
provided a copy is also delivered via email transmission, or (iii) delivered by
hand delivery, in which case it shall be deemed delivered upon receipt, or (iv)
electronic mail; in any case with all charges prepaid, addressed to the
appropriate party at its address listed below.
To Seller:
TIAA Realty, LLC
730 Third Avenue - 4th Floor
New York, NY 10017
Attention: Lynette M. Pineda
Email: lpineda@tiaa-cref.org

Fax: 212-916-5582


With copies to:
TIAA-CREF
4675 MacArthur Court, Suite 1100
Newport Beach, CA 92660
Attention: William Miller, Esq.

Email: William.Miller@tiaa-cref.org
Fax: (949) 752-7842


and


Munsch Hardt Kopf & Harr, P.C.
Bank of America Center
700 Louisiana, Suite 4600
Houston, TX 77002
Attention: Mark S. Biskamp, Esq.
Email: mbiskamp@munsch.com
Fax: (713) 222-5823


To Purchaser:
Behringer Harvard Opportunity OP II LP
15601 Dallas Parkway, Suite 600
Dallas, Texas 75001
Attention: James D. Fant
Email: jfant@behringerharvard.com

Fax: (214) 655-1610


With copies to:
Behringer Harvard Funds
15601 Dallas Parkway, Suite 600
Dallas, Texas 75001
Attention: Jeffrey T. Carter
Email: jcarter@behringerharvard.com

Fax: (214) 655-1610


and


Haynes and Boone, LLP
2323 Victory Avenue, Suite 700
Dallas, Texas 75219
Attention: Richard K. Martin, Esq.
Email: rick.martin@haynesboone.com
Fax: (214) 200-0740


Notices given by counsel to a party in accordance with the above shall be deemed
given by such party. The above addresses may be changed by written notice to the
other party; provided, however, that no notice of a change of address shall be
effective until actual receipt of such notice.
15.7.    Assignment. Purchaser will not assign this Agreement or its rights
hereunder without Seller’s prior written consent, which may be withheld in
Seller’s sole and absolute discretion, and any attempted assignment or transfer
without Seller’s consent will be null and void ab initio and of no effect. The
foregoing notwithstanding, provided that Purchaser is in compliance with the
conditions hereinafter set forth, Purchaser shall have the right to assign this
Agreement, without Seller’s consent, provided (a) the assignment is effective on
or before the Closing Date, (b) the assignment is to one Affiliated Entity (as
defined below) created by Purchaser for the purpose of purchasing the Property,
(c) the assignment is on the form attached hereto as Exhibit O and includes all
of Purchaser’s right, title and interest in and to the Deposit, and provides for
the assumption, for the benefit of Seller as a third-party beneficiary, of all
of Purchaser’s obligations under this Agreement, (d) that such assignee has
assumed any and all obligations and liabilities of Purchaser under this
Agreement, but, notwithstanding such assumption, Purchaser shall continue to be
liable hereunder, and (e) Purchaser provides Seller, at least seven (7) business
days’ prior to Closing, with written notice of such assignment and executed
counterparts of all documents evidencing or otherwise executed in connection
with such assignment. An “Affiliated Entity” shall mean (a) an entity (i) in
which the Purchaser named herein has an ownership interest of at least forty
percent (40%); and (ii) over which the Purchaser named herein exercises control
of day to day management; or (b) an entity controlling, controlled by or under
common control with the Purchaser named herein; and the term “control” means the
power to direct the management of such entity through voting rights, ownership
or contractual obligations. Any assignment which fails to meet the criteria of
this Section 15.7 or to which Seller has not otherwise consented shall be void
and of no force or effect. Purchaser shall deliver to Seller prior to Closing,
and as a condition to the effectiveness of any such assignment, such supporting
evidence of the foregoing as is reasonably required by Seller.
15.8.    Further Assurances. Purchaser and Seller hereby agree to complete,
execute and deliver to the appropriate governmental authorities any returns,
affidavits or other instruments that may be required with respect to any
transfer, gains, sales, stamps and similar taxes, if any, arising out of this
transaction.
15.9.    Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Colorado.
15.10.    Offer Only. This Agreement will not constitute a binding agreement by
and between the parties hereto until such time as this Agreement has been duly
executed and delivered by each and the Deposit is deposited with the Escrow
Agent in accordance with this Agreement.
15.11.    Counterparts. This Agreement may be executed in counterparts, each of
which, when taken together shall constitute fully executed originals.
15.12.    E-mail or PDF Signatures. Signatures to this Agreement, the Site
Access and Indemnification Agreement and the Confidentiality Agreement
transmitted by e-mail or PDF shall be valid and effective to bind the party so
signing. A copy of the electronic mail or PDF shall also be sent to the intended
addressee by one of the means described in clauses (i) through (iii) of Section
15.6, in any case with all charges prepaid, addressed to the appropriate party
at its address provided herein.
15.13.    Severability. If any portion of this Agreement becomes or is held to
be illegal, null or void or against public policy, for any reason, the remaining
portions of this Agreement will not be affected thereby and will remain in force
and effect to the fullest extent permissible by law.
15.14.    No Waiver. No waiver by Purchaser or Seller of a breach of any of the
terms, covenants or conditions of this Agreement by the other party will be
construed or held to be a waiver of any succeeding or preceding breach of the
same or any other term, covenant or condition herein contained. No waiver of any
default by Purchaser or Seller under this Agreement will be implied from any
omission by the other party to take any action on account of such default if
such default persists or is repeated, and no express waiver shall affect a
default other than as specified in such waiver. The consent or approval by
Purchaser or Seller to or of any act by the other party requiring the consent or
approval of the first party will not be deemed to waive or render unnecessary
such party’s consent or approval to or of any subsequent similar acts by the
other party.
15.15.    [Intentionally Omitted.]
15.16.    Limitation of Liability. If Purchaser becomes aware after Closing of
any breach and/or violation of any of Seller’s representations and/or warranties
set forth herein or of any other matter for which Seller would or could become
liable to Purchaser, whether hereunder or under any Closing document, and
Purchaser timely commences any action(s) to enforce any alleged breach and/or
violation of any of the representations and/or warranties of Seller as set forth
in this Agreement or to enforce any other claims for liability against Seller,
and, notwithstanding any provision to the contrary contained herein or in any
document executed by Seller pursuant hereto or in connection herewith, in no
event shall Seller be liable for any special, consequential, speculative,
punitive or similar damages, nor shall Seller’s liability in any such event or
events exceed in the aggregate $750,000.00 (“Seller’s Maximum Liability”) and no
claim by Purchaser may be made and Seller shall not be liable for any judgment
in any action based upon any such claim unless and until Purchaser’s claims are
for an aggregate amount in excess of $50,000.00, in which event Seller’s
liability respecting any final judgment concurring such claim(s) shall be for
the entire amount thereof, subject to Seller’s Maximum Liability. The amount of
Seller’s Maximum Liability shall be inclusive of attorneys’ fees, and ancillary
court and experts’ costs and fees. The provisions of this Section 15.16 will
survive the Closing and the delivery of the Deed.
15.17.    Waiver of Jury Trial. TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE
PARTIES HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.
15.18.    Successors and Assigns. Subject to the limitations set forth elsewhere
in this Agreement, each and all of the covenants and conditions of this
Agreement will inure to the benefit of and will be binding upon the
successors-in-interest, assigns, and representatives of the parties hereto. As
used in the foregoing, “successors” refers to the successors to all or
substantially all of the assets of parties hereto and to their successors by
merger or consolidation.
15.19.    No Partnership or Joint Venture. Seller or Purchaser will not, by
virtue of this Agreement, in any way or for any reason be deemed to have become
a partner of the other in the conduct of its business or otherwise, or a joint
venturer. In addition, by virtue of this Agreement there shall not be deemed to
have occurred a merger of any joint enterprise between Purchaser and Seller.
15.20.    No Recordation. Seller and Purchaser each agrees that neither this
Agreement nor any memorandum or notice hereof shall be recorded, and Purchaser
further agrees (a) not to file any notice of pendency, lis pendens or other
instrument (other than a judgment) against the Property or any portion thereof,
and (b) to be responsible for and to indemnify Seller against all Liabilities
(including reasonable attorneys’ fees, expenses and disbursements) incurred by
Seller by reason of the filing by Purchaser of any such notice of pendency, lis
pendens or other instrument.
15.21.    Designation Agreement. Section 6045(e) of the United States Internal
Revenue Code and the regulations promulgated thereunder (herein collectively
called the “Reporting Requirements”) require an information return to be made to
the United States Internal Revenue Service, and a statement to be furnished to
Seller, in connection with the Transaction. Escrow Agent is either (x) the
person responsible for closing the Transaction (as described in the Reporting
Requirements) or (y) the disbursing title or escrow company that is most
significant in terms of gross proceeds disbursed in connection with the
Transaction (as described in the Reporting Requirements). Accordingly:
(a)    Escrow Agent is hereby designated as the “Reporting Person” (as defined
in the Reporting Requirements) for the Transaction. Escrow Agent shall perform
all duties that are required by the Reporting Requirements to be performed by
the Reporting Person for the Transaction.
(b)    Seller and Purchaser shall furnish to Escrow Agent, in a timely manner,
any information requested by Escrow Agent and necessary for Escrow Agent to
perform its duties as Reporting Person for the Transaction.
(c)    Escrow Agent hereby requests Seller to furnish to Escrow Agent Seller’s
correct taxpayer identification number. Seller acknowledges that any failure by
Seller to provide Escrow Agent with Seller’s correct taxpayer identification
number may subject Seller to civil or criminal penalties imposed by law.
Accordingly, Seller hereby certifies to Escrow Agent, under penalties of
perjury, that Seller’s correct taxpayer identification number is as set forth
opposite Seller’s signature to this Agreement.
(d)    Each of the parties hereto shall retain this Agreement for a period of
four (4) years following the calendar year during which Closing occurs.
The provisions of this Section 15.21 will survive the Closing and the delivery
of the Deed.
15.22.    Section 1031 Exchanges. Purchaser and Seller agree that, at either
Purchaser’s or Seller’s sole election, this transaction may be structured as an
exchange of like-kind properties under Section 1031 of the Internal Revenue Code
of 1986, as amended (the “Code”), and the regulations and proposed regulations
thereunder. The parties agree that if either wishes to make such election, it
must do so by written notice to the other party at least five (5) business days
prior to the Closing Date. If either so elects, the other shall reasonably
cooperate, provided any such exchange is consummated pursuant to an agreement
that is mutually acceptable to Purchaser and Seller and which shall be executed
and delivered on or before the Closing Date. The electing party shall in all
events be responsible for all costs and expenses related to the Section 1031
exchange and shall fully indemnify, defend and hold the other harmless from and
against any and all liability, claim, damages, expenses (including reasonable
attorneys’ fees, expenses and disbursements), proceedings and causes of action
of any kind or nature whatsoever arising out of, connected with or in any manner
related to such 1031 exchange that would not have been incurred by the
non-electing party if the transaction were a purchase for cash. In no event
shall any party be required to take record title to any property other than the
Property in connection with such transaction.
15.23.    Survival. Seller’s covenants, agreements, indemnities, warranties and
representations contained in this Agreement and in any document executed by
Seller pursuant to this Agreement (except for those set forth in Sections
13.1(d), 13.1(i), 15.16, 15.21 and this Section 15.23 which are meant to survive
indefinitely) shall survive Purchaser’s purchase of the Property only for a
period commencing on the Closing Date and ending nine (9) months after the
Closing Date or, if another period of time is specified, such other period of
time (as applicable, the “Survival Period”). It is expressly agreed that any
action, suit or proceeding with respect to the truth, accuracy or completeness
of all representations and warranties in this Agreement or the breach of any
covenant or agreement in this Agreement or in any closing document, shall be
commenced, if at all, on or before the end of the Survival Period and, if not
commenced on or before such date, thereafter will be void and of no force or
effect. The provisions of this Section 15.23 will survive the Closing and the
delivery of the Deed and/or termination of this Agreement. Purchaser shall
provide written notice to Seller prior to the expiration of the Survival Period
of any alleged breach of such covenants, indemnities, warranties or
representations and shall allow Seller thirty (30) days within which to cure
such breach, or, if such breach cannot reasonably be cured within thirty (30)
days, an additional reasonable period of time so long as a cure has been
commenced and is being diligently pursued. If Seller fails to cure such breach
after written notice and within such cure period, Purchaser’s sole remedy shall
be an action at law for actual damages as a consequences thereof, which must be
commenced, if at all, within the Survival Period; provided, however, that if
within the Survival Period Purchaser gives Seller written notice of such a
breach and Seller notifies Purchaser of Seller’s commencement of a cure,
commences to cure and thereafter terminates such cure effort, Purchaser shall
have an additional thirty (30) days from the date of such termination within
which to commence an action at law for damages as a consequence of Seller’s
failure to cure. The Survival Period referred to herein shall apply to known as
well as unknown breaches of such covenants, indemnities, warranties or
representations. Purchaser’s waiver(s) and release(s) set forth in Sections 1.6,
and 1.7 shall apply fully to liabilities under such covenants, indemnities,
representations and warranties and is hereby incorporated by this reference.
Purchaser specifically acknowledges that such termination of liability
represents a material element of the consideration to Seller. The limitation as
to Seller’s liability in this Section 15.23 does not apply to Seller’s liability
with respect to prorations and adjustments under Article XI or the obligation to
pay the commission to the Broker.
Notwithstanding any contrary provision of this Agreement, if Seller becomes
aware during the pendency of this Agreement prior to Closing of any matters
which make any of its representations or warranties untrue, Seller shall
promptly disclose such matters to Purchaser in writing. In the event that Seller
so discloses any matters which make any Seller’s representations and warranties
untrue in any material respect or in the event that Purchaser otherwise becomes
aware during the pendency of this Agreement prior to Closing of any matters
which make any of Seller’s representations or warranties untrue in any material
respect, Seller shall bear no liability for such matters (provided that such
untruth is not the result of Seller’s breach of any express covenant set forth
in this Agreement), but Purchaser shall have the right to elect in writing on or
before the Closing Date, (i) to waive such matters and complete the purchase of
the Property without reduction of the Purchase Price in accordance with the
terms of this Agreement, or (ii) as to any matters disclosed following the
expiration of the Due Diligence Period, to terminate this Agreement whereupon
the Deposit shall be returned by Escrow Agent to Purchaser.
15.24.    Special District Disclosure. By executing this Agreement, Purchaser
acknowledges that Seller has made the following disclosure.
SPECIAL TAXING DISTRICTS MAY BE SUBJECT TO GENERAL OBLIGATION INDEBTEDNESS THAT
IS PAID BY REVENUES PRODUCED FROM ANNUAL TAX LEVIES ON THE TAXABLE PROPERTY
WITHIN SUCH DISTRICTS. PROPERTY OWNERS IN SUCH DISTRICTS MAY BE PLACED AT RISK
FOR INCREASED MILL LEVIES AND EXCESSIVE TAX BURDENS TO SUPPORT THE SERVICING OF
SUCH DEBT WHERE CIRCUMSTANCES ARISE RESULTING IN THE INABILITY OF SUCH A
DISTRICT TO DISCHARGE SUCH INDEBTEDNESS WITHOUT SUCH AN INCREASE IN MILL LEVIES.
PURCHASERS SHOULD INVESTIGATE THE DEBT FINANCING REQUIREMENTS OF THE AUTHORIZED
GENERAL OBLIGATION INDEBTEDNESS OF SUCH DISTRICTS, EXISTING MILL LEVIES OF SUCH
DISTRICT SERVICING SUCH INDEBTEDNESS, AND THE POTENTIAL FOR AN INCREASE IN SUCH
MILL LEVIES.




[Remainder of page intentionally left blank; signature page(s) to follow]
IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
parties hereto, as of the Effective Date.
SELLER:


TIAA REALTY, LLC,
a Delaware limited liability company


Federal Tax Identification     By:    
No. 11-3519531    Name:    
    Title:    






PURCHASER’S SIGNATURE ON SEPARATE PAGE



13



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
parties hereto, as of the Effective Date.
PURCHASER:


BEHRINGER HARVARD OPPORTUNITY OP II LP,
a Delaware limited partnership




Federal Tax Identification     By: /s/ MICHAEL J. O'HANLON    
No. 20-8235050    Name: Michael J. O'Hanlon    
    Title: Chief Executive Officer     






SELLER’S SIGNATURE ON SEPARATE PAGE

S-2



--------------------------------------------------------------------------------




AGREEMENT OF ESCROW AGENT
The undersigned has executed this Agreement solely to confirm its agreement to
(a) hold the Escrow Funds in escrow in accordance with the provisions hereof and
(b) comply with the provisions of Article XIV and Section 15.21.
FIDELITY NATIONAL TITLE INSURANCE COMPANY
By: ________________________________
Name: ______________________________
Title: _______________________________



S-3



--------------------------------------------------------------------------------

 


SCHEDULE AND EXHIBITS
Schedule 1    Rules of Construction
Exhibit A    Legal Description
Exhibit B    Schedule of Existing Tenants
Exhibit B-1    Schedule of Security Deposits
Exhibit C    List of Service Agreements
Exhibit D    Special Warranty Deed
Exhibit E    Assignment and Assumption Agreement
Exhibit F    FIRPTA Certificate
Exhibit G    Bill of Sale
Exhibit H    Intentionally Omitted
Exhibit I    Tenant Estoppel Certificate
Exhibit J    Confidentiality Agreement
Exhibit K    Site Access and Indemnification Agreement
Exhibit L    Tenant Notice Letter
Exhibit M    Intentionally Omitted
Exhibit N    Intentionally Omitted
Exhibit O    Assignment of Purchase and Sale Agreement
Schedule 6.1(g)        Additional Property Documents
Schedule 10.5            Credits
Schedule 13.1(j)        Pending Litigation









1



--------------------------------------------------------------------------------

 


SCHEDULE 1
RULES OF CONSTRUCTION
(a)    References in this Agreement to numbered Articles and Sections are
references to the Articles and Sections of this Agreement. References to any
numbered or lettered Exhibits or Schedules are references to the Exhibits or
Schedules attached to this Agreement, all of which are incorporated in and
constitute a part of this Agreement. Article, Section, Exhibit and Schedule
captions are for reference only and do not describe or limit the substance,
scope or intent of the individual Articles, Sections, Exhibits or Schedules.
(b)    The terms “include”, “including” and similar terms are construed as if
followed by the phrase “without limitation” unless such words or the words “but
not limited to” already immediately follow.
(c)    The terms “Land”, “Improvements”, “Fixtures and Personal Property” and
“Property” are construed as if followed by the phrase “or any part thereof”.
(d)    The singular of any word includes the plural and the plural includes the
singular. The use of any gender includes all genders.
(e)    The terms “person”, “party” and “entity” include natural persons, firms,
partnerships, limited liability companies and partnerships, corporations and any
other public or private legal entity.
(f)    The term “provisions” includes terms, covenants, conditions, agreements
and requirements.
(g)    The term “amend” includes modify, supplement, renew, extend, replace or
substitute and the term “amendment” includes modification, supplement, renewal,
extension, replacement and substitution.
(h)    Reference to any specific law or to any document or agreement, includes
any future amendments, modifications, supplements and replacements to the law,
document or agreement, as the case may be.
(i)    No inference or construction or construction in favor of or against a
party may be drawn from the fact that the party drafted this Agreement, but
shall be construed as if both parties prepared this Agreement.
(j)    All obligations, rights, remedies and waivers contained in this Agreement
will be construed as being limited only to the extent required to be enforceable
under the Law.
(k)    The term “business day” means any day other than Saturday or Sunday or
legal holiday in the State of New York or the State or Commonwealth where the
Property is located.

1



--------------------------------------------------------------------------------

Property #
Property Address




2



--------------------------------------------------------------------------------

 


EXHIBIT A

LEGAL DESCRIPTION
A TRACT OF LAND IN THE NORTH HALF OF SECTION 9, TOWNSHIP 5 SOUTH, RANGE 67 WEST
OF THE 6TH PRINCIPAL MERIDIAN, CITY AND COUNTY OF DENVER, STATE OF COLORADO,
BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:


COMMENCING AT THE CENTER OF SAID SECTION 9 FROM WHENCE THE WEST QUARTER CORNER
OF SAID SECTION 9 BEARS SOUTH 89 DEGREES 59 MINUTES 06 SECONDS WEST A DISTANCE
OF 2656.05 FEET;
THENCE NORTH 70 DEGREES 38 MINUTES 43 SECONDS WEST A DISTANCE OF 776.10 FEET TO
A POINT ON THE NORTHERLY RIGHT-OF-WAY LINE OF TUFTS AVENUE PARKWAY AND SAID
POINT BEING THE POINT OF BEGINNING;
THENCE LEAVING SAID NORTHERLY RIGHT-OF-WAY LINE OF TUFTS AVENUE PARKWAY ALONG A
NON-TANGENT CURVE TO THE RIGHT HAVING A CHORD BEARING SOUTH 80 DEGREES 33
MINUTES 18 SECONDS WEST A DISTANCE OF 132.29 FEET, A CENTRAL ANGLE OF 81 DEGREES
20 MINUTES 22 SECONDS AND A RADIUS OF 101.50 FEET, A DISTANCE OF 144.09 FEET TO
A POINT ON THE NORTHERLY RIGHT-OF-WAY LINE OF SOUTH ULSTER STREET PARKWAY;
THENCE NORTH 05 DEGREES 36 MINUTES 05 SECONDS WEST LEAVING SAID RIGHT-OF WAY
LINE A DISTANCE OF 234.99 FEET;
THENCE SOUTH 84 DEGREES 23 MINUTES 22 SECONDS WEST A DISTANCE OF 55.92 FEET;
THENCE NORTH 05 DEGREES 36 MINUTES 05 SECONDS WEST A DISTANCE OF 188.83 FEET;
THENCE SOUTH 84 DEGREES 23 MINUTES 22 SECONDS WEST A DISTANCE OF 43.45 FEET;
THENCE NORTH 05 DEGREES 36 MINUTES 05 SECONDS WEST A DISTANCE OF 335.00 FEET TO
A POINT ON THE SOUTHERLY RIGHT-OF-WAY LINE OF INTERSTATE 225 AS DESCRIBED IN
BOOK 1001 AT PAGE 252;
THENCE NORTH 84 DEGREES 23 MINUTES 22 SECONDS EAST ALONG THE SOUTHERLY
RIGHT-OF-WAY LINE OF INTERSTATE 225 A DISTANCE OF 328.00 FEET;
THENCE SOUTH 05 DEGREES 36 MINUTES 05 SECONDS EAST LEAVING SAID RIGHT-OF-WAY
LINE OF INTERSTATE 225 A DISTANCE OF 269.80 FEET;
THENCE SOUTH 35 DEGREES 52 MINUTES 45 SECONDS EAST A DISTANCE OF 325.07 FEET TO
A POINT OF NON-RADIAL CURVATURE ON THE NORTHERLY RIGHT-OF-WAY LINE OF TUFTS
AVENUE PARKWAY;
THENCE ALONG SAID NORTHERLY RIGHT-OF-WAY LINE OF TUFTS AVENUE PARKWAY ALONG THE
ARC OF A CURVE TO THE LEFT HAVING A CHORD BEARING SOUTH 46 DEGREES 57 MINUTES 42
SECONDS WEST A DISTANCE OF 328.12 FEET, A CENTRAL ANGLE OF 14 DEGREES 09 MINUTES
10 SECONDS, A RADIUS OF 1331.74 FEET, A DISTANCE OF 328.96 FEET TO A POINT OF
REVERSE CURVATURE, BEING THE POINT OF BEGINNING,


CITY AND COUNTY OF DENVER,
STATE OF COLORADO







1



--------------------------------------------------------------------------------

 


EXHIBIT B

SCHEDULE OF EXISTING TENANTS
Tenant Name
Original Lease Date
Amendment #
Amendment Date
Data Relief
5/22/2012
 
 
Denver Lending
7/12/2012
1
3/18/2013
United Advertising
3/12/2004
1
9/1/2009
 
 
2
6/25/2011
EKS&H
2/18/1994
1
5/5/1994
 
 
2
9/9/1996
 
 
3
10/31/1997
 
 
4
4/17/2000
 
 
5
6/21/2000
 
 
6
11/7/2003
 
 
7
7/28/2004
 
 
8
11/29/2004
 
 
9
6/20/2005
 
 
10
1/23/2006
 
 
11
3/26/2007
 
 
12
10/5/2007
 
 
13
5/9/2008
 
 
14
11/30/2010
 
 
15
1/9/2011
 
 
16
9/12/2012
 
 
17
4/29/2013
Perella Weinberg
11/22/2010
1
3/29/2013
 
 
2
7/12/2013
Ameriprise Holdings
10/23/1991
1
4/15/1993
 
 
2
6/23/1997
 
 
3
3/xx/1998
 
 
4
3/25/2002
 
 
5
10/26/2004
 
 
6
4/27/2011
Alfred Bensch
Nov-12
 
 
Investment Management






5/14/2003


1
3/26/2008


1



--------------------------------------------------------------------------------




Robert Bastiaans
11/20/2001
1
3/15/2007
 
 
2
4/23/2012
 
 
3
7/18/2013
Northstar Bank
8/26/2013
 
 
Principal Life Insurance Company
6/29/2004
1
11/11/2004
 
 
2
12/1/2004
 
 
3
5/2/2006
 
 
4
6/15/2010
 
 
5
6/15/2010
Maestas Billingslea
5/20/2005
1
8/15/2005
 
 
2
6/30/2010
 
 
3
10/xx/2010
Batmann Analytics
8/2/2011
 
 
GASCO
3/27/2012
 
 
Alta Colleges
Mar-09
1
1/22/2010
Riggs Abney
3/26/2004
1
6/1/2004
Nationwide
2/25/2003
1
4/1/2005
 
 
2
9/1/2005
 
 
3
2/23/2006
 
 
4
11/20/2006
 
 
5
11/24/2009
 
 
6
5/28/2010
Safety Management
10/8/2012
 
 
 
 
 
 
Jeff Corwin
10/25/2004
1
10/24/2006
 
 
2
March-09
 
 
3
4/12/2012
Trangen
11/19/2002
1
12/1/2006
MFS
9/1/2002
 
 
Time Warner
6/1/2004
 
 
Comcast
2012
 
 
Cbeyond
2013
 
 
 
 
 
 






--------------------------------------------------------------------------------

 


EXHIBIT B-1

SCHEDULE OF SECURITY DEPOSITS
Tenant Name
Amount of Deposit
Deposit Amount Per Lease if different than the amount we hold (Note 1)
Data Relief


$1,821.75


 
Denver Lending


$1,350.00


 
Perella Weinberg


$23,161.88


 
Alfred Benesch


$17,705.63


 
Investment Management


$3,460.00


 
Robert Bastiaans


$2,900.00


 
Maestas Billingslea


$5,364.83


 
Batmann Analytics


$19,912.25


 
Gasco


$20,943.75


 
Alta Colleges


$32,338.50


 
Safety Management


$1,967.00


 
Trangen


$500.00


 
 


$131,425.59


 
 
 
 
Letters of Credit
 
 
Tenant
Amount
Date of Expiration
None
 
 
 
 
 
 
 
 








1

--------------------------------------------------------------------------------

 


EXHIBIT C

LIST OF SERVICE AGREEMENTS
Vendor Name
Service Provided
Contract Date
Cancellation / Termination Provision
Thyssen Krupp
Elevator service contract
1/1/2010
30-days
MasterKlean
Janitorial Service
9/17/2012
30-days
Bob Popp
Window Cleaning
3/26/2012
30-days
Martinson
Snow Removal
10/2/2013
30-days
Plantek
Interior Plant Maint
9/1/2011
30-days
Summit Laboratories
Water Treatment
4/22/2013
30-days
Advantage Security
Guard Service
8/1/2011
30-days
FAS
Fire Protection Testing and Alarm Monitoring
1/2/2012
30-days
Chiller Systems Service
HVAC Maintenance and PM
10/28/2011
30-days
Waste Management
Trash Removal and Recycling
4/22/2011
30-days
Presto-X
Pest Control
1/1/2012
30-days
Forethought
Telephone Lines
10/17/2012
30-days










1

--------------------------------------------------------------------------------

 


EXHIBIT D

SPECIAL WARRANTY DEED
RECORDING REQUESTED BY AND
WHEN RECORDED MAIL TO:

    
    



    SPACE ABOVE THIS LINE FOR RECORDER’S USE
SPECIAL WARRANTY DEED
FOR VALUABLE CONSIDERATION, receipt of which is hereby acknowledged, TIAA
REALTY, LLC, a Delaware limited liability company (formerly known as TIAA
Realty, Inc., a Delaware corporation) (“Grantor”), whose address is 730 Third
Avenue, New York, NY 10017, hereby sells and conveys to
___________________________, a _________________, whose address is
____________________, the real property in the County of _____________, State of
Colorado, that is described on Exhibit “A” attached hereto and incorporated
herein for all purposes (the “Land”), with all buildings, fixtures and other
improvements located on the Land; any and all hereditaments, easements,
appendages, ways, privileges and appurtenances, if any, belonging to or inuring
to the benefit of Grantor or the Land or pertaining to the Land; any strips or
gores adjoining or adjacent to the Land; and any land lying in the bed of any
street, road, avenue, way or boulevard, opened or proposed, in front of or
adjoining the Land. Grantor warrants the title against all persons claiming
under Grantor, subject to the matters described in Exhibit “B” attached hereto
and incorporated herein for all purposes.
Address of Property:
_______________________________________________.

1



--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, Grantor has executed this Special Warranty Deed to be
effective as of this _____ day of __________, 2013.
GRANTOR:


TIAA REALTY, LLC,
a Delaware limited liability company


By:    
Name:    
Title:    


ACKNOWLEDGMENT
STATE OF NEW YORK    )
) ss.
COUNTY OF NEW YORK    )
The foregoing instrument was acknowledged before me this ________ day of
___________, 2013, by _________________________ as _________________________ of
TIAA Realty, LLC, a Delaware limited liability company, on behalf of said
limited liability company.
Witness my hand and official seal.
My commission expires:      

Notary Public







--------------------------------------------------------------------------------




EXHIBIT A
LEGAL DESCRIPTION



1



--------------------------------------------------------------------------------

 


EXHIBIT B
PERMITTED EXCEPTIONS
1.
Non-delinquent real property taxes, water and sewer charges and all assessments
(governmental and private) and unpaid installments thereof which are not yet due
and payable.



2.
Such state of facts as may be shown by inspection of the Property.



3.
Rights of tenants, as tenants only, of the Property under the terms and
conditions of all leases affecting the Property.



4.
[Insert additional Permitted Exceptions].




1





--------------------------------------------------------------------------------

 


EXHIBIT E

ASSIGNMENT AND ASSUMPTION AGREEMENT
THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (“Assignment”) is entered as of this
____ day of _____, 20__ by and between ___________________________________
__________________________________, a ________ corporation with its offices at
730 Third Avenue, New York, New York 10017 (“Assignor”) and
__________________________, a __________ company whose mailing address is
______________________________________ ___________________________ (“Assignee”).
WHEREAS, in accordance with that certain Purchase and Sale Agreement
(“Agreement”) dated as of _________________, 20__, between Assignor, as Seller,
and Assignee, as Purchaser, Assignor has agreed to convey to Assignee that
certain Property located at
____________________________________________________________________________, as
more particularly described on Exhibit A to the Agreement (capitalized terms
used in this Assignment and not specifically defined herein will have the
meanings ascribed to them in the Agreement); and
WHEREAS, Assignor desires to assign its interests in and Assignee desires to
accept the assignment of Assignor’s interest in the Leases and Service
Agreements and various tangible and intangible property affecting the Property,
on the terms and conditions provided herein including Assignee’s assumption of
Assignor’s obligations under the Leases and Service Agreements; and
NOW, THEREFORE, IN CONSIDERATION of the purchase of the Property by Assignee
from Assignor, and for $10.00 and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
1.Assignment of Leases.
Assignor hereby assigns and transfers to Assignee as of the date hereof all of
Assignor’s right, title and interest in and to the Leases described on Exhibit B
attached hereto and made a part hereof including any security deposits
thereunder held by Assignor and any lease guaranties pertaining to the Leases.
Assignee hereby accepts the assignment of all of Assignor’s right, title and
interest in and to the Leases, and assumes all the obligations of Assignor under
and arising out of the Leases which are applicable to the period from and after
the date hereof and of the obligations of Assignor respecting the security
deposits turned over to Assignee and Assignee will hold Assignor harmless and
free from any liability with reference to the security deposits to the extent
same are received by or credited to Assignee.

1





--------------------------------------------------------------------------------

 


2.    Assignment of Service Agreements.
Assignor hereby assigns and transfers to Assignee as of the date hereof all of
Assignor’s right, title and interest in and to the Service Agreements with the
service providers described on Exhibit C attached hereto and made a part
thereof.
Assignee hereby accepts the assignment of all of Assignor’s right, title and
interest in and to said Service Agreements, and assumes all the obligations of
Assignor under and arising out of the Service Agreements which are applicable to
the period from and after the date hereof.
3.    Non-recourse to Assignor.
The assignments and transfers of Assignor made pursuant to this Agreement and
Assignee’s acceptance of the same are without any representation (other than the
representation of due execution set forth in paragraph 5 hereof) or warranty by
Assignor and without any right of recourse against Assignor.
4.    Successors and Assigns.
All of the covenants, terms and conditions set forth herein shall be binding
upon and inure to the benefit of the parties hereto and their respective heirs,
successors and assigns.
5.    Authority.
Assignor and Assignee covenant and represent to each other that they have the
power and authority to enter into this Agreement and that the persons duly
executing this Agreement on behalf of Assignor and Assignee, respectively, have
the requisite power and authority to do so.
6.    Counterparts.
This Agreement may be executed in counterparts, each of which shall be deemed an
original, but all of which taken together shall constitute one and the same
instrument.
IN WITNESS WHEREOF, the parties hereto have executed this Assignment as of the
date first above written.
ASSIGNOR:
    
    
By:    
Name:    
Title:    
[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]


ASSIGNEE:

2



--------------------------------------------------------------------------------

 


    
    
By:    
Name:    
Title:    





3



--------------------------------------------------------------------------------

 


Exhibit 10.1
EXHIBIT F
FIRPTA CERTIFICATE
CERTIFICATE REGARDING FOREIGN INVESTMENT
IN REAL PROPERTY TAX ACT
(ENTITY TRANSFEROR)
Section 1445 of the Internal Revenue Code provides that a transferee (purchaser)
of a U.S. real property interest must withhold tax if the transferor (seller) is
a foreign person. For U.S. tax purposes (including section 1445), the owner of a
disregarded entity (which has legal title to a U.S. real property interest under
local law) will be the transferor of the property and not the disregarded
entity. To inform the transferee (purchaser) that withholding of tax is not
required upon the disposition of a U.S. real property interest by TIAA REALTY,
LLC, a Delaware limited liability company (“Transferor”) the undersigned hereby
certifies, in the capacity stated below, but not in his or her individual
capacity, the following on behalf of Transferor:
1.    Transferor is not a foreign corporation, foreign partnership, foreign
trust, or foreign estate (as those terms are defined in the Internal Revenue
Code and Income Tax Regulations).
2.    Transferor is not a disregarded entity as defined in Section
1.1445-2(b)(2)(iii);
3.    Transferor’s Federal Employer Identification Number is 11-3519531.
4.    Transferor’s office address is:
730 Third Avenue
New York, New York 10017
5.    The address or description of the property which is the subject matter of
the disposition is:
Transferor understands that this certification may be disclosed to the Internal
Revenue Service by transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.
Transferor declares that it has examined this certification and to the best of
its knowledge and belief, it is true, correct and complete, and further declares
that the individual executing this certification on behalf of Transferor has
full authority to do so.
[SIGNATURES COMMENCE ON FOLLOWING PAGE]

1





--------------------------------------------------------------------------------

 


DATED: _____________, 2013
    
    
By:    
Name:    
Title:    





2



--------------------------------------------------------------------------------

 


EXHIBIT G

BILL OF SALE
THIS BILL OF SALE (“Bill of Sale”) is made this ____ day of _________, 2013 by
___________________________________________________________________________, a
________________ corporation, (“Seller”), in favor of
______________________________, (“Purchaser”).
W I T N E S S E T H:
WHEREAS, Seller and Purchaser entered into that certain Purchase and Sale
Agreement dated as of __________, 20__ (the “Agreement”). Any term with its
initial letter capitalized and not otherwise defined herein shall have the
meaning set forth in the Agreement.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Seller does hereby absolutely and
unconditionally give, grant, bargain, sell, transfer, set over, assign, convey,
release, confirm and deliver to Purchaser all of Seller’s right, title and
interest in and to the Fixtures and Personal Property without representation or
warranty of any kind whatsoever except as set forth in and subject to the terms
of the Agreement.
WITH RESPECT TO ALL MATTERS TRANSFERRED, WHETHER TANGIBLE OR INTANGIBLE,
PERSONAL OR REAL, SELLER EXPRESSLY DISCLAIMS A WARRANTY OF MERCHANTABILITY AND
WARRANTY FOR FITNESS FOR A PARTICULAR USE OR ANY OTHER WARRANTY EXPRESSED OR
IMPLIED THAT MAY ARISE BY OPERATION OF LAW OR UNDER THE UNIFORM COMMERCIAL CODE
FOR THE STATE IN WHICH THE PROPERTY IS LOCATED (OR ANY OTHER STATE).
This Bill of Sale shall be binding upon and inure to the benefit of the
successors, assigns, personal representatives, heirs and legatees of Purchaser
and Seller.
This Bill of Sale shall be governed by, interpreted under, and construed and
enforceable in accordance with, the laws of the State of ___________.
SELLER:
    
    
By:    
Name:    
Title:    





1



--------------------------------------------------------------------------------

 


EXHIBIT H

INTENTIONALLY OMITTED



1



--------------------------------------------------------------------------------

 


EXHIBIT I

TENANT ESTOPPEL CERTIFICATE
TO:    TIAA Realty, LLC     (“Landlord”)
730 Third Avenue - 4th Floor
New York, NY 10017
Attention: Lynette M. Pineda
and    
Behringer Harvard Opportunity OP II LP     (“Purchaser”)
15601 Dallas Parkway, Suite 600
Dallas, TX 75001
Attention: James D. Fant
Re:    Property Address:
Lease Date:    _____________
Between ________________________________________, Landlord and
____________________________________, Tenant
Square Footage Leased: _______________________
Suite No.
____________

Floor:        ____________
The undersigned tenant (“Tenant”) hereby certifies to Purchaser and Landlord as
follows:
1.    The above-described Lease has not been canceled, modified, assigned,
extended or amended except __________________________________.
2.    Rent has been paid to the first day of the current month and all
additional rent has been paid and collected in a current manner. There is no
prepaid rent except $__________, and the amount of the security deposit is
$____________.
3.    Rent is currently payable in the amount of $ ____________ monthly
exclusive of Tenant’s share of taxes and operating expenses.
4.    The Lease terminates on ___________, 20__ subject to any renewal option(s)
set forth in the Lease.
5.    All work to be performed for Tenant under the Lease has been performed as
required and has been accepted by Tenant, except
_________________________________
______________________________________________________________.
6.    The Lease is: (a) in full force and effect; (b) to Tenant’s actual
knowledge, free from default; and (c) to Tenant’s actual knowledge, Tenant has
no claims against the Landlord or offsets against rent.

1



--------------------------------------------------------------------------------

 


7.    The base year for operating expenses and real estate taxes, as defined in
the said Lease is _______________________.
8.    The undersigned has no right or option pursuant to the said Lease or
otherwise to purchase all or any part of the leased premises or the building of
which the leased premises are a part.
9.    There are no other agreements written or oral between the undersigned and
the Landlord with respect to the Lease and/or the leased premises and building.
10.    The statements contained herein may be relied upon by the Landlord and by
any prospective purchaser of the property of which the premises is a part and
its mortgage lender.
If a blank in this document is not filled in, the blank will be deemed to read
“none”.
If Tenant is a corporation or other entity, the undersigned signatory is duly
appointed officer or other signatory and has the authority to bind the Tenant.
Dated this _____ day of _______, 2013.
Tenant:    
By:    
Name:    
Title:    





2



--------------------------------------------------------------------------------

 


EXHIBIT J

CONFIDENTIALITY AGREEMENT


[See attached]









--------------------------------------------------------------------------------

 


EXHIBIT K

SITE ACCESS AND INDEMNIFICATION AGREEMENT


[See attached]



1



--------------------------------------------------------------------------------

 


EXHIBIT L

TENANT NOTICE LETTER
 


______________, 2013
HAND DELIVERED
TO:    All Tenants at ___________________________ (the “Property”)
RE:
_______________________
Notification Regarding Change of Ownership

This letter is to notify you as a Tenant at the referenced Property, that the
Property has been sold by TIAA REALTY, LLC, a Delaware limited liability company
(formerly known as TIAA Realty, Inc., a Delaware corporation) (“Seller”), to
_______________________ (“Purchaser”). As of the date hereof, your Lease has
been assigned by Seller to Purchaser. From the date of this letter, any and all
unpaid rent as well as all future rent, or any other amounts due under the terms
of your Lease, shall be directed as follows:
_________________________

_________________________

_________________________

_________________________
As part of the sale, all refundable tenant deposits, if any, actually held by
Seller with respect to the Property have been transferred to, and Seller’s
obligations with respect to such deposits have been assumed by, Purchaser as of
the date of this letter. Any and all payments of rent (or other sums due under
your Lease) hereafter paid to any party other than Purchaser shall not relieve
you of the obligation of making said payment to Purchaser.
Purchaser:    _____________________________________
        _____________________________________
By:    _________________________
Name:____________________

1







--------------------------------------------------------------------------------

 



Title:_____________________


Seller:        _____________________________________
        _____________________________________
By:    _________________________
Name:____________________

Title:_____________________





2



--------------------------------------------------------------------------------

 


EXHIBIT M

Intentionally Omitted



1

--------------------------------------------------------------------------------

 


EXHIBIT N

Intentionally Omitted



1

--------------------------------------------------------------------------------

 


EXHIBIT O

ASSIGNMENT OF PURCHASE AND SALE AGREEMENT
THIS ASSIGNMENT OF PURCHASE AND SALE AGREEMENT (this “Assignment”), is executed
as of the ______ day of _________, 2013, by and among ____________________, a
____________________ (“Assignor”), and ____________________________, a
_______________________ (“Assignee”) (Assignor and Assignee are sometimes
referred to herein, collectively, as the “Parties”). All initially capitalized
terms used herein which are not otherwise defined herein shall have the meanings
ascribed to them in the Purchase Agreement (as such term is defined below).
RECITALS:
WHEREAS, Assignor and TIAA Realty, LLC, a Delaware limited liability company
(“Seller”) have entered into that certain Purchase and Sale Agreement dated as
of _____________________, 2013 (“Purchase Agreement”), for the sale of the
property described in the Purchase Agreement (“Property”).
WHEREAS, the Parties desire to enter into this Assignment to, among other
things, evidence Assignor’s assignment of its right, title and interest in the
Purchase Agreement to Assignee and to evidence Assignee’s assumption of
Assignor’s obligations and liabilities under the Purchase Agreement.
AGREEMENTS:
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:
1.    Assignment of Purchase Agreement. Assignor hereby assigns and transfers to
Assignee all of Assignor’s right, title, claim and interest in and to the
Purchase Agreement, the Property, and all sums paid or deposited into escrow or
to Seller by Assignor in connection with the Purchase Agreement.
2.    Assumption. Assignee hereby acknowledges and agrees to all of the terms of
the Purchase Agreement and accepts the foregoing assignment and assumes any and
all obligations and liabilities of Assignor under the Purchase Agreement, in
accordance with the terms thereof.
3.    No Release. The assignment and assumption set forth in Sections 1 and 2 of
this Assignment shall not release Assignor from the obligation of Assignor or
Assignee to perform in accordance with the terms of the Purchase Agreement.
Assignor acknowledges that, notwithstanding such assignment and assumption,
Assignor shall remain primarily obligated under the Purchase Agreement, and
Assignor and Assignee shall be co-obligors under the Purchase Agreement with
joint and several liability for the performance of all obligations of Assignor
set forth thereunder, including, without limitation, the indemnification
obligations of Assignor set forth in the Purchase Agreement.

1

--------------------------------------------------------------------------------

 


4.    Representations and Warranties. Assignor and Assignee hereby represent and
warrant to Seller that Assignee is an Affiliated Entity of Assignor and that
each and every representation and warranty made by Assignor in the Purchase
Agreement is true and correct with respect to Assignee as of the date of the
Purchase Agreement and the Closing Date and such representations and warranties
apply fully to this Assignment and shall survive the Deed.
5.    Ratification of Purchase Agreement. Except as expressly modified under
this Assignment, the Parties hereby ratify and affirm the terms and provisions
of the Purchase Agreement in their entirety.
6.    Governing Law. This Assignment shall be governed by and construed in
accordance with the laws of the State of New York.
7.    Third Party Beneficiary. Assignor and Assignee acknowledge and agree that
Seller is and is hereby made a third party beneficiary of this Assignment.
8.    Counterparts. This Assignment may be executed in counterparts, each of
which, when taken together, shall constitute fully executed originals of this
Assignment. To facilitate execution of this Assignment, the parties may exchange
by electronic mail (e-mail), or portable document format (pdf) counterparts of
the signature page, which shall be effective as original signature pages for all
purposes. A copy of the electronic mail or PDF shall also be sent to the
intended addressee by (i) personal delivery, (ii) certified mail, return receipt
requested, (iii) for next day delivery by nationally recognized overnight
delivery service that provides evidence of the date of delivery, in any case
with all charges prepaid, addressed to the appropriate party at its address
listed above. Delivery of the execution original to the Assignment or any e-mail
signature or PDF thereof may be given on behalf of a party by the attorney of
such party.
[Signature Page Follows]

2

--------------------------------------------------------------------------------

 


ASSIGNOR:
____________________________________
By:    
Name:    
Title:    
ASSIGNEE:
____________________________________
By:    
Name:    
Title:    




Schedule 6.1(g)


Additional Property Documents


 
Floor Plans, as leased
BUILDING SYSTEMS/OPERATIONS
Elevator – One and five year inspection reports
FINANCIAL/BUDGETING INFO
Capital Improvements, historical/projected, 3 years
 
Operating Expense Reconciliations in detail for the previous two years
Stacking Plan
Service contracts for the current year and prior year (include website
maintenance contract if one exists)
Property tax and personal property tax statements for the current year & prior
year
Utilities, prior year and current year invoices
 
Certificates of Occupancy
Occupancy/Vacancy History, 5 previous years
Retail tenants, sales data and percentage rent billings (for major tenants)
 
Insurance Certificate - Seller
Insurance Claims History (Prior 5 years)
Personal Property Inventory including Office Equipment to remain on site
Photos of the Building





Schedule 10.5


Credits
Outstanding Tenant Improvements
 
 
 
 
Tenant Name
Remaining TI Allowance
TI Allowance per Lease
% Work Complete
Unused TI Expiration
Contract Fixed-Price or Turnkey?
None
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Outstanding Leasing Commissions
 
 
 
 
Tenant Name
Remaining LC to be paid
Paid To
 
 
 
None
 
 
 
 
 
 
 
 
 
 
Outstanding Capital Work
 
 
 
 
Project Name
Total Amount of Contract
Remaining Balance to Pay ($)
Percent complete
Provide copy of contracts
None
 
 
 
 
 
 
 
 
 
 
 
Free Rent Schedule
 
 
 
 
Tenant Name
Free Rent Amount per Month
Free Rent Total*
For Period
 
 
Perella
$11,914.00
$0.00
10/1/13 to 12/31/13
 
 
Northstar
$8,956.58
$13,997.76
11/15/13 to 3/14/14
 
 
 
 
 
 
 
 
*Assuming a 1/23/2014 closing date.


 
 
 





Schedule 13.1(j)


Litigation Pending or Threatened in Writing


None.

3